UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09891 Dreyfus Opportunity Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 4/30/2016 The following N-CSR relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for that series, as appropriate. Dreyfus Strategic Beta Emerging Markets Equity Fund Dreyfus Strategic Beta Global Equity Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Strategic Beta Emerging Markets Equity Fund SEMIANNUAL REPORT April 30, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 27 Financial Highlights 29 Notes to Financial Statements 33 FOR MORE INFORMATION Back Cover Dreyfus Strategic Beta Emerging Markets Equity Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Strategic Beta Emerging Markets Equity Fund, covering the six-month period from November 1, 2015 through April 30, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. A choppy U.S. economic recovery remained intact over the reporting period. Steady job growth, declining unemployment claims, improved consumer confidence, and higher housing prices supported an economic expansion that so far has lasted nearly seven years. These factors, along with low inflation, prompted the Federal Reserve Board in December 2015 to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to stagnate despite historically aggressive monetary policies, including negative short-term interest rates in Europe and Japan. Global growth has been hampered by weak demand, volatile commodity prices, the lingering effects of various financial crises, unfavorable demographic trends, and low productivity growth. These developments proved especially challenging for financial markets in early 2016, but stocks and riskier sectors of the bond market later rallied strongly to post positive total returns, on average, for the reporting period overall. While we are encouraged by the recent resilience of the financial markets, we expect volatility to persist over the foreseeable future until global economic uncertainty abates. In addition, wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets suggest that selectivity may be an important determinant of investment success over the months ahead. We encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation May 16, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2015 through April 30, 2016, as provided by William S. Cazalet, CAIA, Ronald P. Gala, CFA, C. Wesley Boggs, and Peter D. Goslin, CFA, portfolio managers Fund and Market Performance Overview For the six-month period ended April 30, 2016, Dreyfus Strategic Beta Emerging Markets Equity Fund’s Class A shares produced a total return of 0.99%, Class C shares returned 0.79%, Class I shares returned 1.17%, and Class Y shares returned 1.27%. 1 For the same period, the fund’s benchmark, the Morgan Stanley Capital International Emerging Markets Index (“MSCI EM Index”), produced a -0.13% total return. 2 Stocks in emerging markets produced roughly flat returns, on average, during the reporting period, masking heightened volatility stemming from global economic concerns. The fund outperformed its benchmark, largely due to favorable results in the energy and telecommunications services sectors. The Fund’s Investment Approach The fund seeks long-term capital appreciation. To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in common stocks and other equity securities of companies organized or with their principal place of business, or a majority of assets or business, in emerging market countries. The fund’s portfolio managers use a proprietary methodology designed to rank and select stocks of emerging markets companies based on fundamental company information. The portfolio managers employ a “strategic beta” strategy to select and weight stocks for the fund’s portfolio based on the company’s economic size, which is determined by a combination of accounting metrics, including sales; earnings before interest, taxation, depreciation and amortization (EBITDA); and net total payout, including dividends and share repurchases. Companies are then ranked based on the quality and growth of their earnings, and companies with the lowest expected performance based on earnings quality and earnings growth metrics are excluded. The portfolio managers handle risk by diversifying across companies and industries. The fund’s portfolio is rebalanced semiannually. Steep Market Decline Followed by Robust Rally The emerging markets experienced high levels of volatility over the reporting period. In the fall of 2015, China’s central bank reduced short-term interest rates and implemented market reforms and other measures intended to stimulate economic activity in the face of persistently decelerating growth. Nonetheless, higher short-term interest rates in the United States, a strengthening U.S. dollar, and falling commodity prices weighed on investor sentiment through early February 2016. In addition, investors reacted nervously when natural resources exporters in Latin America struggled with lower commodity prices, and Brazil fell into recession amid intensifying government and corporate scandals. Consequently, most emerging market stocks lost value over the reporting period’s first half. The markets’ trajectory changed dramatically in early February, when comments from the Federal Reserve Board suggested that U.S. policymakers would proceed cautiously before implementing additional rate hikes, energy-related commodity prices began to rebound, and 3 DISCUSSION OF FUND PERFORMANCE (continued) China announced new stimulus measures. Investors regained confidence, and renewed asset flows into the emerging markets supported a rally that nearly offset the reporting period’s previous losses. Quantitative Process Buoyed Relative Results The fund’s quantitative investment strategy enabled it to produce higher returns than its benchmark in the reporting period’s turbulent market environment. Our process proved especially effective in the volatile energy sector, which suffered steep losses over the reporting period’s first half and rebounded strongly over the second half. Most notably, the fund benefited from overweighted exposure to South Korean oil refiner SK Innovation when the company reported higher earnings and profit margins. In Brazil, common and preferred shares of oil giant Petróleo Brasileiro advanced later in the reporting period when oil prices and currency values rebounded and investors looked forward to the potential replacement of the country’s president. The fund also fared well in the telecommunications services sector, where Russia’s largest wireless carrier, Mobile TelesyStems, posted better-than-expected quarterly earnings. On the other hand, the fund’s positions in the consumer discretionary sector fell short of market averages. Underweighted exposure to Chinese Internet giant Tencent Holdings prevented the fund from participating more fully in gains stemming from the rising popularity of the company’s social network. In the consumer discretionary sector, Greek financial institution Eurobank Ergasias struggled amid worries that negative short-term interest rates in the Eurozone might weigh on profits. A Focus on Value The fund’s quantitative investment process focuses on the characteristics of individual companies instead of macroeconomic or market trends. As of the reporting period’s end, we have established overweighted exposure to stocks that, in our analysis, offer attractive valuations compared to market averages and historical norms. We have complemented those value-oriented holdings with overweighted positions in stocks exhibiting high levels of earnings quality and strong earnings momentum. Our bottom-up process has identified an ample number of companies meeting our investment criteria in the energy and utilities sectors, but fewer in the financials and consumer discretionary sectors. From a country perspective, the fund ended the reporting period with overweighted exposure to Brazil and Taiwan, but underweighted positions in India and Mexico. May 16, 2016 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Emerging markets tend to be more volatile than the markets of more mature economies and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. The securities of companies located in emerging markets are often subject to rapid and large changes in price. An investment in this fund should be considered only as a supplement to a complete investment program for those investors willing to accept the greater risks associated with investing in emerging market countries. Investing internationally involves special risks, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. These risks generally are greater with emerging market countries than with more economically and politically established foreign countries. ¹ Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect until March 1, 2017, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: Lipper Inc. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International Emerging Markets (MSCI EM) Index is a market capitalization-weighted index composed of companies representative of the market structure of select designated emerging market countries in Europe, Latin America, Africa, Asia, and the Middle East. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Strategic Beta Emerging Markets Equity Fund from November 1, 2015 to April 30, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 5.00 $ 8.74 $ 3.75 $ 3.75 Ending value (after expenses) $ 1,009.90 $ 1,007.90 $ 1,011.70 $ 1,012.70 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 5.02 $ 8.77 3.77 $ 3.77 Ending value (after expenses) $ 1,019.89 $ 1,016.16 $ $ 1,021.13 † Expenses are equal to the fund’s annualized expense ratio of 1.00% for Class A, 1.75% for Class C, .75 % for Class I and .75% for Class Y, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS April 30, 2016 (Unaudited) Common Stocks - 90.5% Shares Value ($) Brazil - 6.6% AMBEV 19,200 108,247 B2W Cia Digital 500 a 1,992 Banco Bradesco 1,892 15,453 Banco do Brasil 8,300 53,358 BB Seguridade Participacoes 3,800 33,147 BM&FBovespa 12,600 62,940 BR Malls Participacoes 600 2,954 BRF 2,800 40,055 CCR 4,300 20,229 CETIP 600 7,366 Cia de Saneamento Basico do Estado de Sao Paulo 1,700 13,049 Cia Siderurgica Nacional 9,500 a 36,296 Cielo 1,680 16,364 Cosan Industria e Comercio 700 6,480 CPFL Energia 725 4,184 Duratex 1,400 3,187 EDP - Energias do Brasil 3,900 14,515 Embraer 1,100 6,579 Equatorial Energia 600 7,421 Estacio Participacoes 400 1,381 Fibria Celulose 600 5,300 Hypermarcas 400 3,529 JBS 12,400 32,593 Klabin 400 2,027 Kroton Educacional 2,400 8,932 Localiza Rent a Car 300 2,879 Lojas Renner 2,300 13,890 Multiplan Empreendimentos Imobiliarios 100 1,714 Natura Cosmeticos 700 5,190 OdontoPrev 1,100 3,346 Petroleo Brasileiro 22,000 a 84,885 Porto Seguro 600 4,832 Qualicorp 300 1,300 Raia Drogasil 500 8,002 Sul America 2,800 13,637 Tim Participacoes 3,300 7,331 Totvs 300 2,460 6 Common Stocks - 90.5% (continued) Shares Value ($) Brazil - 6.6% (continued) Tractebel Energia 1,100 12,202 Transmissora Alianca de Energia Eletrica 2,600 14,787 Ultrapar Participacoes 2,400 50,537 Vale 4,100 23,473 WEG 900 3,972 Chile - 1.4% AES Gener 8,875 4,513 Aguas Andinas, Cl. A 16,231 9,422 Banco de Chile 84,694 9,249 Banco de Credito e Inversiones 114 4,906 Banco Santander Chile 302,394 14,642 Cia Cervecerias Unidas 287 3,222 Empresa Nacional de Electricidad 19,925 18,548 Empresas Copec 2,321 23,186 Endesa Americas 19,925 a 9,409 Enersis Americas 127,811 22,038 Enersis Chile 127,811 a 15,592 Itau CorpBanca 166,838 1,518 LATAM Airlines Group 1,681 a 11,977 SACI Falabella 1,373 10,401 China - 15.0% AAC Technologies Holdings Inc 800 5,556 Agricultural Bank of China, Cl. H 87,200 31,455 Air China, Cl. H 14,500 10,932 Alibaba Group Holding, ADR 500 a 38,470 Aluminum Corp. of China, Cl. H 24,700 a 8,286 Anhui Conch Cement, Cl. H 3,300 a 8,698 ANTA Sports Products 3,300 8,416 AviChina Industry & Technology, Cl. H 6,900 4,812 Baidu, ADR 100 a 19,430 Bank of China, Cl. H 251,800 101,880 Bank of Communications, Cl. H 27,400 a 17,248 Beijing Capital International Airport, Cl. H 3,800 4,062 Byd, Cl. H 1,800 a 10,490 CGN Power, Cl. H 7,500 b 2,395 China Cinda Asset Management, Cl. H 18,800 6,133 China CITIC Bank, Cl. H 20,700 a 12,977 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 90.5% (continued) Shares Value ($) China - 15.0% (continued) China Communications Construction, Cl. H 39,700 47,208 China Communications Services, Cl. H 24,600 11,597 China Construction Bank, Cl. H 300,500 191,449 China Everbright Bank, Cl. H 12,500 5,618 China Galaxy Securities, Cl. H 7,800 6,763 China International Marine Containers Group, Cl. H 4,500 6,976 China Life Insurance, Cl. H 20,700 47,547 China Longyuan Power Group, Cl. H 6,900 4,727 China Medical System Holdings 1,300 1,686 China Mengniu Dairy 4,400 7,440 China Merchants Bank, Cl. H 8,900 19,398 China Minsheng Banking, Cl. H 15,400 14,454 China National Building Material, Cl. H 31,400 16,124 China Pacific Insurance Group, Cl. H 8,500 29,826 China Petroleum & Chemical, Cl. H 130,900 92,920 China Railway Construction, Cl. H 26,500 a 33,349 China Railway Group, Cl. H 30,800 a 24,085 China Shenhua Energy, Cl. H 11,000 18,328 China Shipping Container Lines, Cl. H 3,800 a 869 China Southern Airlines, Cl. H 20,200 a 12,552 China Telecom, Cl. H 61,500 30,245 China Vanke, Cl. H 11,800 29,436 Chongqing Changan Automobile, Cl. B 1,900 a 3,279 Chongqing Rural Commercial Bank, Cl. H 5,600 a 2,936 CITIC Securities, Cl. H 2,600 5,675 Ctrip.com International, ADR 100 a 4,361 Dalian Wanda Commercial Properties, Cl. H 1,500 b,c 10,798 Datang International Power Generation, Cl. H 22,300 a 6,319 Dongfeng Motor Group, Cl. H 11,200 12,204 Evergrande Real Estate Group 37,500 27,567 Fosun International 4,100 5,669 GF Securities, Cl. H 1,800 a 4,044 GOME Electrical Appliances Holdings 67,200 8,626 Great Wall Motor, Cl. H 11,000 8,233 Guangzhou Automobile Group, Cl. H 8,200 9,457 Guangzhou R&F Properties, Cl. H 5,900 8,222 Haitian International Holdings 1,900 3,242 Haitong Securities, Cl. H 4,400 7,266 Hengan International Group 1,100 9,813 8 Common Stocks - 90.5% (continued) Shares Value ($) China - 15.0% (continued) Huadian Power International, Cl. H 16,800 a 8,614 Huaneng Power International, Cl. H 63,200 44,923 Huaneng Renewables, Cl. H 15,000 a 4,381 Huatai Securities, Cl. H 1,400 b 2,923 Industrial & Commercial Bank of China, Cl. H 260,100 139,752 Jiangsu Expressway, Cl. H 9,000 a 11,769 Jiangxi Copper, Cl. H 10,600 a 12,874 Kingsoft 600 1,378 NetEase, ADR 100 14,070 New China Life Insurance, Cl. H 3,900 12,604 New Oriental Education & Technology Group, ADR 100 3,916 People's Insurance Company Group of China, Cl. H 53,100 21,225 PICC Property & Casualty, Cl. H 12,800 23,115 Ping An Insurance Group Company of China, Cl. H 16,800 78,208 Qihoo 360 Technology, ADR 100 a 7,594 Semiconductor Manufacturing International 50,100 a 4,116 Shandong Weigao Group Medical Polymer, Cl. H 2,500 1,492 Shanghai Electric Group, Cl. H 8,800 3,645 Shanghai Lujiazui Finance & Trade Zone Development, Cl. B 1,600 a,c 5,338 Shanghai Pharmaceuticals Holding, Cl. H 2,400 5,074 Shenzhou International Group Holdings 600 3,086 Shui On Land 6,300 1,641 Sihuan Pharmaceutical Holdings Group 600 138 Sino-Ocean Land Holdings 14,600 6,554 Sinopec Engineering Group, Cl. H 7,600 7,033 Sinopec Shanghai Petrochemical, Cl. H 43,600 a 21,381 Sinopharm Group, Cl. H 9,900 a 42,016 Sinotrans, Cl. H 10,600 4,830 SOHO China 12,000 6,014 Sunac China Holdings 11,800 7,533 Tencent Holdings 3,400 68,994 TravelSky Technology 1,900 a 3,530 Vipshop Holdings, ADR 500 a 6,820 Want Want China Holdings 18,500 14,208 Weichai Power, Cl. H 4,400 5,242 YY, ADR 100 a 6,282 Zhejiang Expressway, Cl. H 10,100 10,320 Zhuzhou CSR Times Electric, Cl. H 600 3,380 Zijin Mining Group, Cl. H 55,900 18,757 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 90.5% (continued) Shares Value ($) China - 15.0% (continued) ZTE, Cl. H 2,900 4,500 Colombia - .5% Cementos Argos 831 3,378 Corporacion Financiera Colombiana 245 3,322 Ecopetrol 61,999 30,796 Grupo Argos 1,425 9,404 Interconexion Electrica 2,202 6,725 Czech Republic - .3% CEZ 1,234 24,117 Komercni banka 35 7,180 O2 Czech Republic 862 8,759 Egypt - .2% Commercial International Bank Egypt 2,720 14,090 Global Telecom Holding 17,545 a 5,829 Talaat Moustafa Group 2,090 1,577 Greece - 1.4% Alpha Bank AE 49 a 104 Eurobank Ergasias 138,241 a 113,645 FF Group 117 a 2,393 Hellenic Telecommunications Organization 1,023 9,844 JUMBO 304 a 3,967 National Bank of Greece 6,604 a 1,891 OPAP 2,164 16,106 Piraeus Bank 2 a 1 Public Power 2,221 7,355 Hong Kong - 5.0% Beijing Enterprises Holdings 1,400 7,237 Beijing Enterprises Water Group 5,000 a 2,958 Belle International Holdings 23,500 14,304 Brilliance China Automotive Holdings 1,300 1,284 China Everbright 2,500 4,888 China Everbright International 2,500 2,799 China Gas Holdings 2,500 3,607 China Jinmao Holdings Group 12,500 a 3,542 10 Common Stocks - 90.5% (continued) Shares Value ($) Hong Kong - 5.0% (continued) China Merchants Holdings International 1,300 3,853 China Mobile 23,200 263,886 China Overseas Land & Investment 9,000 28,554 China Power International Development 23,500 9,962 China Resources Gas Group 2,500 7,063 China Resources Land 10,100 24,787 China Resources Power Holdings 15,600 26,146 China State Construction International Holdings 4,400 6,811 China Taiping Insurance Holdings 8,400 a 17,116 China Unicom Hong Kong 19,500 22,784 Country Garden Holdings 25,200 9,930 CSPC Pharmaceutical Group 3,800 3,363 ENN Energy Holdings 2,300 11,200 GCL-Poly Energy Holdings 78,900 a 11,646 Geely Automobile Holdings 22,400 11,032 Guangdong Investment 5,600 7,880 Haier Electronics Group 4,100 6,833 Kunlun Energy 8,200 7,058 Longfor Properties 7,600 10,638 New World China Land 2,500 c 2,514 Nine Dragons Paper Holdings 11,100 7,931 Shimao Property Holdings 15,400 21,259 Sino Biopharmaceutical 7,800 5,533 Sun Art Retail Group 8,400 6,296 Yuexiu Property 30,440 4,405 Hungary - .3% MOL Hungarian Oil & Gas 329 a 20,085 OTP Bank 374 9,910 Richter Gedeon 402 a 7,989 Indonesia - 1.8% Adaro Energy 277,800 15,281 Akr Corpoindo 6,900 3,394 Astra International 54,300 27,616 Bank Central Asia 11,200 11,051 Bank Negara Indonesia 13,700 4,753 Bank Rakyat Indonesia 19,200 15,031 Gudang Garam 1,000 5,242 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 90.5% (continued) Shares Value ($) Indonesia - 1.8% (continued) Hanjaya Mandala Sampoerna 500 3,776 Indocement Tunggal Prakarsa 3,400 5,068 Indofood CBP Sukses Makmur 1,400 1,617 Jasa Marga 4,600 1,897 Kalbe Farma 25,800 2,681 Lippo Karawaci 25,200 1,937 Matahari Department Store 6,200 8,912 Semen Indonesia 8,700 6,516 Surya Citra Media 8,900 2,155 Telekomunikasi Indonesia 246,200 66,116 Tower Bersama Infrastructure 1,400 a 628 Unilever Indonesia 2,300 7,411 United Tractors 7,100 8,050 XL Axiata 11,300 a 3,012 Malaysia - 1.6% AirAsia 7,200 3,498 Astro Malaysia Holdings 4,200 2,976 Berjaya Sports Toto 6,897 5,369 British American Tobacco Malaysia 600 7,050 Dialog Group 2,400 975 DiGi.Com 11,000 12,380 Gamuda 1,600 1,948 HAP Seng Consolidated 1,200 2,351 Hong Leong Financial Group 400 1,527 IHH Healthcare 1,600 2,681 IJM 6,300 5,568 IOI 9,600 10,812 Kuala Lumpur Kepong 1,000 6,120 Lafarge Malaysia 1,100 2,469 Malaysia Airports Holdings 1,100 1,889 Maxis 8,900 12,755 MISC 2,800 6,051 Petronas Chemicals Group 7,800 13,399 Petronas Dagangan 1,400 8,547 Petronas Gas 2,300 12,935 Public Bank 2,300 11,001 SapuraKencana Petroleum 6,500 2,716 Tenaga Nasional 9,300 34,142 12 Common Stocks - 90.5% (continued) Shares Value ($) Malaysia - 1.6% (continued) YTL 15,100 6,030 YTL Power International 8,500 3,261 Mexico - 2.3% Alfa, Cl. A 10,000 18,809 America Movil, Ser. L 12,800 9,062 Arca Continental 1,100 7,588 El Puerto de Liverpool, Ser. C1 300 3,409 Fomento Economico Mexicano 2,400 22,373 Gentera 3,100 6,151 Gruma, Cl. B 700 10,203 Grupo Aeroportuario del Pacifico, Cl. B 1,200 11,331 Grupo Aeroportuario del Sureste, Cl. B 465 7,161 Grupo Bimbo, Ser. A 3,700 11,267 Grupo Carso, Ser. A1 1,200 5,780 Grupo Comercial Chedraui 1,400 3,962 Grupo Financiero Banorte, Ser. O 2,400 13,646 Grupo Lala 1,400 3,744 Grupo Televisa, Ser. CPO 4,200 24,485 Industrias Penoles 545 8,515 Kimberly-Clark de Mexico, Cl. A 7,200 17,116 La Comer 1,400 a 1,465 OHL Mexico 3,000 a 4,929 Promotora y Operadora de Infraestructura 200 2,535 Southern Copper 600 17,802 Telesites 755 a 465 Wal-Mart de Mexico 19,800 48,934 Netherlands - .1% Steinhoff International Holdings 1,214 Peru - .3% Cia de Minas Buenaventura, ADR 900 a 9,135 Credicorp 200 29,084 Philippines - .7% Ayala 420 6,891 Ayala Land 7,400 5,452 DMCI Holdings 11,050 2,934 Energy Development 21,700 2,722 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 90.5% (continued) Shares Value ($) Philippines - .7% (continued) Globe Telecom 285 13,330 GT Capital Holdings 95 2,764 JG Summit Holdings 4,690 8,119 Jollibee Foods 710 3,474 Metro Pacific Investments 16,600 2,052 Philippine Long Distance Telephone 535 19,548 SM Investments 340 6,828 SM Prime Holdings 5,200 2,503 Universal Robina 1,320 5,855 Poland - 1.7% Bank Millennium 1,096 1,436 Bank Zachodni 86 5,985 CCC 43 1,917 Cyfrowy Polsat 141 a 898 Enea 2,462 7,622 Eurocash 636 9,089 Grupa Azoty 120 a 2,734 Grupa Lotos 675 a 5,248 KGHM Polska Miedz 529 10,334 mBank 32 a 2,711 Orange Polska 10,355 16,894 PGE 4,804 16,617 Polski Koncern Naftowy ORLEN 3,732 67,026 Polskie Gornictwo Naftowe i Gazownictwo 10,985 14,619 Powszechny Zaklad Ubezpieczen 2,368 21,449 Synthos 3,440 3,670 Tauron Polska Energia 9,021 a 7,003 Qatar - .4% Barwa Real Estate 468 4,288 Ezdan Holding Group 778 3,927 Industries Qatar 461 13,176 Qatar Electricity & Water 103 5,941 Qatar Gas Transport 1,812 11,493 Qatar Insurance 134 2,947 Qatar Islamic Bank 66 1,774 Qatar National Bank 197 7,736 14 Common Stocks - 90.5% (continued) Shares Value ($) Russia - 5.0% Alrosa 7,400 8,467 Gazprom 54,970 143,534 Magnit, GDR 423 14,651 MegaFon, GDR 520 5,985 MMC Norilsk Nickel 569 82,926 Mobile Telesystems, ADR 5,200 48,152 Moscow Exchange MICEX-RTS 4,290 6,765 Novatek, GDR 110 10,637 Rosneft 8,790 47,872 Rostelecom 6,290 9,583 RusHydro 725,900 7,756 Sberbank of Russia 35,240 67,545 Severstal 1,920 21,571 Sistema, GDR 4,291 31,571 Surgutneftegas 30,600 16,162 Tatneft 7,770 41,033 VTB Bank 5,157,300 5,592 South Africa - 5.8% AngloGold Ashanti 1,895 a 30,921 Barclays Africa Group 1,373 13,992 Barloworld 1,235 7,159 Bidvest Group 1,517 38,434 Brait 612 a 6,862 Discovery 582 5,203 Exxaro Resources 1,530 9,710 FirstRand 8,040 25,991 Gold Fields 3,487 16,174 Growthpoint Properties 2,338 4,143 Hyprop Investments 200 1,734 Impala Platinum Holdings 2,134 a 8,912 Imperial Holdings 1,164 12,268 Investec 1,247 9,659 Liberty Holdings 586 5,754 Life Healthcare Group Holdings 2,383 6,264 Massmart Holdings 379 3,254 Mondi 561 10,794 Mr Price Group 573 7,326 MTN Group 11,016 116,212 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 90.5% (continued) Shares Value ($) South Africa - 5.8% (continued) Naspers, Cl. N 61 8,411 Nedbank Group 711 9,112 Netcare 2,453 6,244 Pick n Pay Stores 1,806 9,406 Pioneer Foods Group 300 3,517 Rand Merchant Investment Holdings 396 1,190 Redefine Properties 7,466 6,464 Remgro 417 7,470 Resilient REIT 113 1,079 RMB Holdings 1,146 4,686 Sanlam 6,827 33,116 Sappi 3,678 a 15,951 Sasol 2,489 81,647 SPAR Group 1,191 17,800 Standard Bank Group 4,676 41,810 Telkom 1,329 5,317 The Foschini Group 844 9,053 Tiger Brands 332 8,239 Truworths International 2,017 15,081 Tsogo Sun Holdings 1,774 3,325 Vodacom Group 2,217 25,822 Woolworths Holdings 1,247 8,004 South Korea - 15.2% Amorepacific 29 10,306 AMOREPACIFIC Group 53 7,786 BGF Retail 38 6,172 BNK Financial Group 1,104 8,937 Celltrion 41 a 3,611 Cheil Worldwide 303 4,456 CJ 123 23,037 CJ CheilJedang 34 11,293 CJ E&M 54 3,175 CJ Korea Express 16 a 2,727 Coway 233 20,136 Daelim Industrial 174 13,746 Daewoo Engineering & Construction 580 a 3,209 Daewoo International 396 8,571 Daewoo Securities 564 4,068 16 Common Stocks - 90.5% (continued) Shares Value ($) South Korea - 15.2% (continued) DGB Financial Group 699 5,597 Dongbu Insurance 226 13,885 Doosan 38 3,563 E-Mart 75 12,055 GS Engineering & Construction 328 a 8,880 GS Holdings 494 23,836 GS Retail 135 6,306 Hankook Tire 367 17,096 Hanon Systems 473 4,267 Hanssem 14 2,344 Hanwha 1,280 42,302 Hanwha Chemical 483 10,602 Hanwha Life Insurance 1,269 7,427 Hyosung 210 22,491 Hyundai Department Store 35 4,521 Hyundai Development Co-Engineering & Construction 339 14,958 Hyundai Engineering & Construction 459 16,053 Hyundai Marine & Fire Insurance 496 13,800 Hyundai Motor 820 103,050 Hyundai Steel 335 18,406 Hyundai Wia 76 6,424 Industrial Bank of Korea 1,115 11,815 Kangwon Land 371 13,830 KB Financial Group 567 17,211 KCC 11 4,092 KEPCO Plant Service & Engineering 64 4,230 Kia Motors 1,126 47,218 Korea Aerospace Industries 64 3,796 Korea Electric Power 1,657 89,699 Korea Gas 339 12,254 Korea Investment Holdings 118 4,743 Korea Zinc 17 7,376 Korean Air Lines 456 a 11,618 KT 270 a 7,227 KT&G 518 55,894 Kumho Petrochemical 106 6,324 LG 177 10,516 LG Chem 209 54,232 LG Display 1,160 24,263 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 90.5% (continued) Shares Value ($) South Korea - 15.2% (continued) LG Household & Health Care 14 12,334 LG Uplus 1,282 12,577 Lotte Chemical 122 31,195 Lotte Chilsung Beverage 1 1,731 Mirae Asset Securities 296 6,361 NAVER 31 18,376 NCSoft 15 3,008 NH Investment & Securities 411 3,565 Orion 5 4,072 Ottogi 2 1,430 S-1 60 4,897 Samsung C&T 71 8,134 Samsung Card 89 3,026 Samsung Electro-Mechanics 362 16,499 Samsung Electronics 285 309,908 Samsung Fire & Marine Insurance 106 27,356 Samsung Life Insurance 277 26,494 Samsung SDI 68 6,780 Samsung SDS 30 4,474 Samsung Securities 158 5,424 Shinhan Financial Group 1,435 52,409 Shinsegae 42 7,760 SK Holdings 350 68,450 SK Hynix 2,162 53,063 SK Innovation 879 118,508 SK Networks 1,611 9,567 SK Telecom 34 6,162 S-Oil 494 37,502 Woori Bank 1,197 10,978 Yuhan 16 4,089 Taiwan - 14.6% Acer 21,000 a 7,457 Advanced Semiconductor Engineering 33,000 30,903 Advantech 1,000 a 7,039 Asustek Computer 4,000 a 35,062 AU Optronics 30,000 a 8,709 Casetek Holdings 1,000 4,479 Catcher Technology 3,000 a 20,980 18 Common Stocks - 90.5% (continued) Shares Value ($) Taiwan - 14.6% (continued) Cathay Financial Holding 24,000 26,792 Chailease Holding 2,040 a 3,417 Chang Hwa Commercial Bank 9,350 4,875 Chicony Electronics 2,005 4,780 China Life Insurance 15,800 11,889 Chunghwa Telecom 26,000 a 88,082 Compal Electronics 47,000 27,565 CTBC Financial Holding 25,654 13,007 Delta Electronics 7,000 32,439 E.Sun Financial Holding 10,434 5,770 Eclat Textile 1,000 a 11,359 EVA Airways 16,000 a 7,922 Far Eastern New Century 26,000 19,421 Far EasTone Telecommunications 6,000 a 13,497 Feng TAY Enterprise 1,000 4,295 First Financial Holding 6,325 a 3,093 Formosa Chemicals & Fibre 19,000 48,407 Formosa Petrochemical 6,000 a 17,025 Formosa Plastics 18,000 a 44,667 Formosa Taffeta 5,000 4,576 Foxconn Technology 4,020 8,268 Fubon Financial Holding 18,000 21,807 Giant Manufacturing 1,000 6,002 Highwealth Construction 4,100 a 6,151 Hon Hai Precision Industry 128,050 303,168 Hotai Motor 1,000 9,856 HTC 6,000 15,266 Hua Nan Financial Holdings 7,248 3,511 Innolux 76,000 23,491 Inotera Memories 8,000 a 7,267 Inventec 24,000 a 15,796 Lite-On Technology 9,030 a 10,973 Merida Industry 1,000 4,057 Nan Ya Plastics 28,000 54,688 Novatek Microelectronics 4,000 a 13,954 Pegatron 26,000 a 54,746 Phison Electronics 1,000 a 8,327 Pou Chen 13,000 16,348 Powertech Technology 6,000 a 12,158 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 90.5% (continued) Shares Value ($) Taiwan - 14.6% (continued) President Chain Store 2,000 a 14,125 Quanta Computer 17,000 a 27,333 Radiant Opto-Electronics 4,000 a 5,745 Ruentex Industries 1,000 1,394 Siliconware Precision Industries 14,000 20,743 Simplo Technology 2,000 a 6,749 SinoPac Financial Holdings 15,736 4,652 Synnex Technology International 5,000 a 4,959 Taiwan Business Bank 4,146 1,068 Taiwan Cooperative Financial Holding 6,000 2,645 Taiwan Fertilizer 4,000 5,428 Taiwan Mobile 6,000 a 19,740 Taiwan Semiconductor Manufacturing 64,000 a 293,248 Teco Electric & Machinery 6,000 4,731 Transcend Information 2,000 a 5,615 Uni-President Enterprises 29,360 52,856 United Microelectronics 61,000 22,637 Vanguard International Semiconductor 3,000 4,582 Wistron 61,000 a 36,013 WPG Holdings 27,000 28,801 Yuanta Financial Holding 19,340 6,362 Yulon Motor 4,000 3,511 Zhen Ding Technology Holding 4,000 a 8,374 Thailand - 2.6% Advanced Info Service 5,900 26,197 Airports of Thailand 600 6,716 Bangkok Bank 800 3,737 Bangkok Bank-Foreign 600 2,847 Bangkok Dusit Medical Services 2,900 1,972 Banpu 7,400 2,710 BEC World 3,700 2,741 Bumrungrad Hospital 500 2,895 Central Pattana 1,300 1,956 CP ALL 9,100 11,884 Delta Electronics Thailand 2,600 5,356 Energy Absolute 1,100 669 Glow Energy 2,800 7,067 Indorama Ventures 20,300 16,484 20 Common Stocks - 90.5% (continued) Shares Value ($) Thailand - 2.6% (continued) IRPC 97,400 14,192 Kasikornbank 800 3,790 Kasikornbank-Foreign 3,600 17,131 Krung Thai Bank 5,400 2,696 PTT 8,200 70,438 PTT Global Chemical 23,300 41,338 Siam Cement 2,450 34,326 Thai Oil 7,700 14,504 Thai Union Group 6,900 4,075 TMB Bank 35,200 2,289 Turkey - 1.9% Arcelik 1,123 7,542 BIM Birlesik Magazalar 774 17,052 Emlak Konut Gayrimenkul Yatirim Ortakligi 1,701 1,830 Enka Insaat ve Sanayi 1,944 3,379 Eregli Demir ve Celik Fabrikalari 12,533 20,914 Ford Otomotiv Sanayi 463 6,223 Haci Omer Sabanci Holding 4,543 16,401 KOC Holding 6,339 33,098 Petkim Petrokimya Holding 2,330 a 3,422 TAV Havalimananlari Holdings 998 5,817 Tofas Turk Otomobil Fabrikasi 893 7,067 Tupras Turkiye Petrol Rafinerileri 1,110 29,269 Turk Hava Yollari 6,521 a 16,080 Turk Telekomunikasyon 3,098 7,487 Turkcell Iletisim Hizmetleri 4,520 a 19,554 Turkiye Garanti Bankasi 3,772 11,622 Turkiye Sise ve Cam Fabrikalari 3,356 4,691 Turkiye Vakiflar Bankasi, Cl. D 1,827 3,226 Ulker Biskuvi Sanayi 566 4,508 United Arab Emirates - 1.2% Abu Dhabi Commercial Bank 11,784 20,994 Aldar Properties 12,484 9,187 DP World 379 7,131 Dubai Financial Market 3,291 1,360 Dubai Islamic Bank 2,293 3,645 Emaar Malls Group 5,168 4,053 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 90.5% (continued) Shares Value ($) United Arab Emirates - 1.2% (continued) Emaar Properties 20,009 36,801 Emirates Telecommunications Group 10,897 55,982 United States - 4.6% iShares MSCI India ETF 19,491 Total Common Stocks (cost $9,871,650) Preferred Stocks - 6.9% Shares Value ($) Brazil - 4.4% Banco Bradesco 7,414 55,833 Braskem, Cl. A 1,700 12,135 Centrais Eletricas Brasileiras, Cl. B 5,000 18,623 Cia Brasileira de Distribuicao 600 8,829 Cia Energetica de Minas Gerais 22,400 44,614 Cia Energetica de Sao Paulo, Cl. B 1,700 7,118 Cia Paranaense de Energia, Cl. B 700 5,762 Gerdau 8,700 19,756 Itau Unibanco Holding 14,170 135,427 Itausa - Investimentos Itau 22,810 57,435 Petroleo Brasileiro 35,700 a 106,189 Suzano Papel e Celulose, Cl. A 1,100 4,199 Vale 7,600 34,782 Chile - .2% Embotelladora Andina 1,149 3,897 Sociedad Quimica y Minera de Chile, Cl. B 632 13,545 Colombia - .1% Bancolombia 666 6,331 Grupo Aval Acciones y Valores 6,766 2,826 Russia - 1.5% AK Transneft 53 163,939 Surgutneftegas 19,600 12,726 South Korea - .7% Amorepacific 49 9,727 Hyundai Motor 59 5,024 Hyundai Motor-2nd 90 7,854 LG Chem 39 6,712 22 Preferred Stocks - 6.9% (continued) Shares Value ($) South Korea - .7% (continued) Samsung Electronics 51 46,569 Total Preferred Stocks (cost $599,170) Rights - .0% Number of Rights Value ($) Taiwan - .0% Fubon Financial 791 a 0 Thailand - .0% Banpu PCL (cost $999) 3,700 a Total Rights (cost $999) Warrants - .0% Number of Warrants Value ($) Thailand - .0% Minor International (11/3/17) (cost $0) 45 a 6 Other Investment - 2.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $270,721) 270,721 d Total Investments (cost $10,742,540) 99.7% Cash and Receivables (Net) .3% Net Assets 100.0% ADR—American Depository Receipt ETF—Exchange-Traded Fund GDR—Global Depository Receipt MICEX—Moscow Interbank Currency Exchange RTS—Russian Trading System a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2016, these securities were valued at $16,116 or .14% of net assets. c The valuation of this security has been determined in good faith by management under the direction of the Board of Trustees. At April 30, 2016, the value of these securities amounted to $18,650 or .16% of net assets. d Investment in affiliated money market mutual fund. 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Financials 26.8 Information Technology 15.8 Energy 12.4 Telecommunication Services 8.8 Materials 8.7 Consumer Staples 6.3 Industrials 6.3 Consumer Discretionary 6.0 Utilities 5.4 Money Market Investment 2.3 Health Care .9 † Based on net assets. See notes to financial statements. 24 STATEMENT OF ASSETS AND LIABILITIES April 30, 2016 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 10,471,819 11,199,985 Affiliated issuers 270,721 270,721 Cash denominated in foreign currency 52,874 52,133 Dividends receivable 8,613 Due from The Dreyfus Corporation and affiliates—Note 3(c) 8,049 Prepaid expenses 20,830 11,560,331 Liabilities ($): Payable for shares of Beneficial Interest redeemed 16,427 Accrued expenses 41,704 58,131 Net Assets ($) 11,502,200 Composition of Net Assets ($): Paid-in capital 13,219,666 Accumulated undistributed investment income—net 2,271 Accumulated net realized gain (loss) on investments (2,447,512) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 727,775 Net Assets ($) 11,502,200 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 66,176 23,013 23,036 11,389,975 Shares Outstanding 6,441 2,245 2,240 1,107,325 Net Asset Value Per Share ($) See notes to financial statements. 25 STATEMENT OF OPERATIONS Six Months Ended April 30, 2016 (Unaudited) Investment Income ($): Income: Cash dividends (net of $23,483 foreign taxes withheld at source): Unaffiliated issuers 158,092 Affiliated issuers 281 Total Income 158,373 Expenses: Management fee—Note 3(a) 48,101 Custodian fees—Note 3(c) 188,720 Professional fees 46,876 Registration fees 24,726 Trustees’ fees and expenses—Note 3(d) 2,585 Prospectus and shareholders’ reports 2,166 Shareholder servicing costs—Note 3(c) 283 Distribution fees—Note 3(b) 215 Loan commitment fees—Note 2 90 Miscellaneous 29,525 Total Expenses 343,287 Less—reduction in expenses due to undertaking—Note 3(a) (282,674) Less—reduction in fees due to earnings credits—Note 3(c) (2) Net Expenses 60,611 Investment Income—Net 97,762 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (2,562,846) Net realized gain (loss) on financial futures 336,532 Net realized gain (loss) on forward foreign currency exchange contracts 51,324 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 1,342,812 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 531 Net Unrealized Appreciation (Depreciation) 1,343,343 Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 26 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2016 (Unaudited) Year Ended October 31, 2015 Operations ($): Investment income—net 97,762 177,863 Net realized gain (loss) on investments (2,174,990) (312,700) Net unrealized appreciation (depreciation) on investments 1,343,343 (290,765) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (782) (440) Class C - (288) Class I (63,448) (33,880) Class Y (136,782) (440) Net realized gain on investments: Class A - (16) Class C - (14) Class I - (1,109) Class Y - (14) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 26,561 41,000 Class Y 758,332 16,138,298 Dividends reinvested: Class A 174 33 Class Y 135,959 - Cost of shares redeemed: Class A (60,641) (14,092) Class C (53,464) - Class I (5,714,105) - Class Y (4,560,246) (1,476,389) Increase (Decrease) in Net Assets from Beneficial Interest Transactions 14,688,850 Total Increase (Decrease) in Net Assets 14,227,047 Net Assets ($): Beginning of Period 21,904,527 7,677,480 End of Period 11,502,200 21,904,527 Undistributed investment income—net 2,271 105,521 27 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended April 30, 2016 (Unaudited) Year Ended October 31, 2015 Capital Share Transactions (Shares): Class A Shares sold 2,678 3,562 Shares issued for dividends reinvested 18 3 Shares redeemed (6,543) (1,277) Net Increase (Decrease) in Shares Outstanding 2,288 Class C Shares redeemed - Class I Shares redeemed - Class Y Shares sold 78,823 1,635,417 Shares issued for dividends reinvested 14,133 - Shares redeemed (484,247) (144,801) Net Increase (Decrease) in Shares Outstanding 1,490,616 See notes to financial statements. 28 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended Class A Shares April 30, 2016 Year Ended October 31, (Unaudited) 2015 2014 a Per Share Data ($): Net asset value, beginning of period 10.25 11.99 12.50 Investment Operations: Investment income (loss)—net b .05 .23 (.00) c Net realized and unrealized gain (loss) on investments .05 (1.92) (.51) Total from Investment Operations .10 (1.69) (.51) Distributions: Dividends from investment income—net (.08) (.05) - Dividends from net realized gain on investments - (.00) c - Total Distributions (.08) (.05) - Net asset value, end of period 10.27 10.25 11.99 Total Return (%) d .99 e (14.11) (4.08) e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 4.79 f 4.50 13.25 f Ratio of net expenses to average net assets 1.00 f 1.00 1.00 f Ratio of net investment income (loss) to average net assets .99 f 2.04 (.15) f Portfolio Turnover Rate 43.60 e 32.52 1.76 e Net Assets, end of period ($ x 1,000) 66 105 96 a From September 15, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. 29 FINANCIAL HIGHLIGHTS (continued) Six Months Ended Class C Shares April 30, 2016 Year Ended October 31, (Unaudited) 2015 2014 a Per Share Data ($): Net asset value, beginning of period 10.17 11.98 12.50 Investment Operations: Investment income (loss)—net b .00 c .13 (.01) Net realized and unrealized gain (loss) on investments .08 (1.90) (.51) Total from Investment Operations .08 (1.77) (.52) Distributions: Dividends from investment income—net - (.04) - Dividends from net realized gain on investments - (.00) c - Total Distributions - (.04) - Net asset value, end of period 10.25 10.17 11.98 Total Return (%) d .79 e (14.83) (4.16) e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 4.65 f 5.12 14.00 f Ratio of net expenses to average net assets 1.75 f 1.75 1.75 f Ratio of net investment income (loss) to average net assets .08 f 1.18 (.90) f Portfolio Turnover Rate 43.60 e 32.52 1.76 e Net Assets, end of period ($ x 1,000) 23 81 96 a From September 15, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. 30 Six Months Ended Class I Shares April 30, 2016 Year Ended October 31, (Unaudited) 2015 2014 a Per Share Data ($): Net asset value, beginning of period 10.27 12.00 12.50 Investment Operations: Investment income—net b .04 .25 .00 c Net realized and unrealized gain (loss) on investments .07 (1.92) (.50) Total from Investment Operations .11 (1.67) (.50) Distributions: Dividends from investment income—net (.10) (.06) - Dividends from net realized gain on investments - (.00) c - Total Distributions (.10) (.06) - Net asset value, end of period 10.28 10.27 12.00 Total Return (%) 1.17 d (13.99) (4.00) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 4.29 e 4.08 12.68 e Ratio of net expenses to average net assets .75 e .75 .75 e Ratio of net investment income to average net assets .90 e 2.19 .10 e Portfolio Turnover Rate 43.60 d 32.52 1.76 d Net Assets, end of period ($ x 1,000) 23 6,328 7,390 a From September 15, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Amount represents less than $.01 per share. d Not annualized. e Annualized. See notes to financial statements. 31 FINANCIAL HIGHLIGHTS (continued) Six Months Ended Class Y Shares April 30, 2016 Year Ended October 31, (Unaudited) 2015 2014 a Per Share Data ($): Net asset value, beginning of period 10.27 12.00 12.50 Investment Operations: Investment income—net b .06 .09 .00 c Net realized and unrealized gain (loss) on investments .06 (1.76) (.50) Total from Investment Operations .12 (1.67) (.50) Distributions: Dividends from investment income—net (.10) (.06) - Dividends from net realized gain on investments - (.00) c - Total Distributions (.10) (.06) - Net asset value, end of period 10.29 10.27 12.00 Total Return (%) 1.27 d (13.99) (4.00) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 4.27 e 2.09 12.67 e Ratio of net expenses to average net assets .75 e .75 .75 e Ratio of net investment income to average net assets 1.33 e .98 .10 e Portfolio Turnover Rate 43.60 d 32.52 1.76 d Net Assets, end of period ($ x 1,000) 11,390 15,390 96 a From September 15, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Amount represents less than $.01 per share. d Not annualized. e Annualized. See notes to financial statements. 32 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Strategic Beta Emerging Markets Equity Fund (the “fund”) is a separate diversified series of Dreyfus Opportunity Funds (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series, including the fund. The fund’s investment objective is to seek long-term capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Mellon Capital Management Corporation (“Mellon Capital”), a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of April 30, 2016, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 2,240 Class A and all of the outstanding Class C and Class I shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: 34 Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2016 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 – Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Foreign Common Stocks † 205,116 9,659,798 †† 16,136 Equity Securities - Foreign Preferred Stocks † - 789,852 †† - Exchange-Traded Funds 527,426 - - Mutual Funds 270,721 - - Rights † 1,651 - - Warrants † 6 - - 6 † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. See note above for additional information. At October 31, 2015, $8,688 of exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy pursuant to the fund’s fair valuation procedures. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: 36 Equity Securities-Foreign Common Stock ($) Balance as of 10/31/2015 2,899 Realized gain (loss) - Change in unrealized appreciation (depreciation) (36) Purchases/ issuances - Sales/dispositions - Transfers into Level 3 † 15,254 Transfers out of Level 3 † (1,981) Balance as of 4/30/2016 16,136 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 4/30/2016 882 † Transfers into and out of Level 3 represent the value at the date of transfer. The transfers into Level 3 for the current period were due to extended trading halts. The transfers out of Level 3 for the current period were due to the resumption of trading of foreign common stock. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) in affiliated investment companies during the period ended April 30, 2016 were as follows: Affiliated Investment Company Value 10/31/2015 ($) Purchases ($) Sales ($) Value 4/30/2016 ($) Net Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 16,791 10,066,626 9,812,696 270,721 2.3 Certain affiliated investment companies may also invest in the fund. At April 30, 2016, Dreyfus Diversified Emerging Markets Fund, an affiliate of the fund, held 1,107,325 Class Y shares representing approximately 99% of the fund’s net assets. (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2016, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2016, the fund did not incur any interest or penalties. 38 Each tax year in the two-year period ended October 31, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses for an unlimited period. Furthermore, capital loss carryovers retain their character as either short-term or long-term capital losses. The fund has an unused capital loss carryover of $269,723 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2015. The fund has $70,645 of short–term capital losses and $199,078 of long–term capital losses which can be carried forward for an unlimited period The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2015 was as follows: ordinary income $36,201. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $555 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to January 11, 2016, the unsecured credit facility with Citibank, N.A. was $480 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2016, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .60% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from November 1, 2015 through March 1, 2017, to waive receipt of its fees and/or assume the direct expenses of the fund, so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) expenses) exceed .75% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $282,674 during the period ended April 30, 2016. Pursuant to a sub-investment advisory agreement between Dreyfus and Mellon Capital, Mellon Capital serves as the fund’s sub-investment adviser responsible for the day-to-day management of the fund’s portfolio. Dreyfus pays the sub-investment adviser a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Dreyfus has obtained an exemptive order from the SEC (the “Order”), upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more sub-investment advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder approval. The Order also allows the fund to disclose the sub-investment advisory fee paid by Dreyfus to any unaffiliated sub-investment adviser in the aggregate with other unaffiliated sub-investment advisers in documents filed with the SEC and provided to shareholders. In addition, pursuant to the Order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a sub-investment adviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-investment adviser and recommend the hiring, termination, and replacement of any sub-investment adviser to the Board. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2016, Class C shares were charged $215 pursuant to the Distribution Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 40 30, 2016 , Class A and Class C shares were charged $103 and $72, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2016, the fund was charged $109 for transfer agency services and $5 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $2. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2016, the fund was charged $188,720 pursuant to the custody agreement. During the period ended April 30, 2016, the fund was charged $4,997 for services performed by the Chief Compliance Officer and his staff. The components of “Due from The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $5,605, Distribution Plan fees $14, Shareholder Services Plan fees $18, custodian fees $77,947, Chief Compliance Officer fees $3,208 and transfer agency fees $26, which are offset against an expense reimbursement currently in effect in the amount of $94,867. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to certain exceptions, including redemptions made through use of the fund’s exchange privilege. During the period ended April 30, 2016, there were no redemption fees charged and retained by the fund. 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, financial futures and forward contracts, during the period ended April 30, 2016, amounted to $6,775,296 and $15,873,139, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its over-the-counter (“OTC”) derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Each type of derivative instrument that was held by the fund during the period ended April 30, 2016 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. At April 30, 2016, there were no financial futures outstanding. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When 42 executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. At April 30, 2016, there were no forward contracts outstanding. The following summarizes the average market value of derivatives outstanding during the period ended April 30, 2016 : Average Market Value ($) Equity financial futures 821,611 Forward contracts 828,150 At April 30, 2016, accumulated net unrealized appreciation on investments was $728,166, consisting of $1,240,676 gross unrealized appreciation and $512,510 gross unrealized depreciation. At April 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 43 NOTES 44 NOTES 45 For More Information Dreyfus Strategic Beta Emerging Markets Equity Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Sub-Investment Adviser Mellon Capital Management Corporation 50 Fremont Street, Suite 3900 San Francisco, CA 94105 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: Class A: DOFAX Class C: DOFCX Class I: DOFIX Class Y: DOFYX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 6342SA0416 Dreyfus Strategic Beta Global Equity Fund SEMIANNUAL REPORT April 30, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 38 Statement of Operations 39 Statement of Changes in Net Assets 40 Financial Highlights 41 Notes to Financial Statements 45 FOR MORE INFORMATION Back Cover Dreyfus Strategic Beta Global Equity Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Strategic Beta Global Equity Fund, covering the six-month period from November 1, 2015 through April 30, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. A choppy U.S. economic recovery remained intact over the reporting period. Steady job growth, declining unemployment claims, improved consumer confidence, and higher housing prices supported an economic expansion that so far has lasted nearly seven years. These factors, along with low inflation, prompted the Federal Reserve Board in December 2015 to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to stagnate despite historically aggressive monetary policies, including negative short-term interest rates in Europe and Japan. Global growth has been hampered by weak demand, volatile commodity prices, the lingering effects of various financial crises, unfavorable demographic trends, and low productivity growth. These developments proved especially challenging for financial markets in early 2016, but stocks and riskier sectors of the bond market later rallied strongly to post positive total returns, on average, for the reporting period overall. While we are encouraged by the recent resilience of the financial markets, we expect volatility to persist over the foreseeable future until global economic uncertainty abates. In addition, wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets suggest that selectivity may be an important determinant of investment success over the months ahead. We encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation May 16, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2015 through April 30, 2016, as provided by William S. Cazalet, CAIA, Ronald P. Gala, CFA, C. Wesley Boggs, and Peter D. Goslin, CFA, portfolio managers Fund and Market Performance Overview For the six-month period ended April 30, 2016, Dreyfus Strategic Beta Global Equity Fund’s Class A shares produced a total return of -1.81%, Class C shares returned -2.16%, Class I shares returned -1.62%, and Class Y shares returned -1.62%. 1 For the same period, the fund’s benchmark, the Morgan Stanley Capital International World Index (“MSCI World Index”), produced a -1.05% total return. 2 Developed equity markets produced modestly negative total returns, on average, during the reporting period amid global economic concerns. The fund lagged its benchmark, largely due to shortfalls in the United States and Japan. The Fund’s Investment Approach The fund seeks long-term capital appreciation. To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in common stocks and other equity securities issued by companies located throughout the world. The fund's portfolio managers use a proprietary methodology designed to rank and select stocks of U.S. and foreign companies based on fundamental company information. The portfolio managers employ a "strategic beta" strategy to select and weight stocks for the fund's portfolio based on the company’s economic size, which is determined by a combination of accounting metrics, including sales; earnings before interest, taxation, depreciation and amortization (EBITDA); and net total payout, including dividends and share repurchases. Companies are then ranked based on the quality and growth of their earnings, and companies with the lowest expected performance based on earnings quality and earnings growth metrics are excluded. The portfolio managers handle risk by diversifying across companies and industries. The fund’s portfolio is rebalanced semiannually. Steep Market Decline Followed by Robust Rally Global equities had rebounded from earlier weakness when, just prior to the reporting period, the Chinese central bank announced a rate cut and expectations rose that Eurozone and Japanese central banks might further ease monetary policy. However, the European Central Bank (ECB) disappointed investors in early December when it announced a relatively modest policy shift, and investors worried that an interest-rate hike in the United States might be the first in a series of policy changes that could dampen global growth. The market decline accelerated in early 2016 amid renewed concerns about the Chinese economy, plummeting commodity prices, and a surprise announcement that the Bank of Japan would adopt negative interest rates for the first time. Global equity markets fared much better from mid-February through the reporting period’s end. Investor sentiment improved in response to stabilizing oil prices, additional easing measures from the ECB and China, and comments from the Federal Reserve Board suggesting that U.S. interest rates would rise more gradually than previously feared. The ensuing rally offset most, but not all, of the MSCI World Index’s previous losses. 3 DISCUSSION OF FUND PERFORMANCE (continued) U.S. and Japanese Holdings Weighed on Relative Performance The Bank of Japan’s unexpected move to negative interest rates and the resulting influence on currency exchange rates took a toll on Japanese stocks. The negative impact was especially severe among financial institutions, such as fund holding Dai-ichi Life Insurance, where revenues from Australia and the United States were eroded by a strengthening Japanese yen. In the United States, the information technology sector lost a degree of value when several large technology companies gave back some of their previous gains. Consumer electronics giant Apple was hit particularly hard when it reported a decline in revenues and smartphone sales, and an overweighted position in the stock magnified its weakness. In contrast, the fund held underweighted exposure to industry leaders Amazon.com and Cisco Systems, both of which announced solid financial results. In the U.S. energy sector, a relatively light position in integrated oil producer Chevron prevented the fund from participating more fully in its gains when oil prices rebounded. The fund achieved better relative results in the telecommunications services sector, where U.S. communications services provider Verizon advanced due to better-than-expected revenue growth. In the health care sector, underweighted exposure to Ireland-based drug developer Allergan benefited relative performance when U.S. regulatory changes derailed a proposed merger. A Focus on Value The fund’s quantitative investment process focuses on the characteristics of individual companies instead of macroeconomic or market trends. As of the reporting period’s end, we have established overweighted exposure to stocks that, in our analysis, offer attractive valuations compared to market averages and historical norms. We have complemented those value-oriented positions with overweighted positions in stocks exhibiting high levels of earnings quality and strong earnings momentum. Our bottom-up process has identified an ample number of companies meeting our investment criteria in the consumer discretionary and telecommunications services sectors, but fewer in the financials and health care sectors. May 16, 2016 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect until March 1, 2017, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: Lipper Inc. – Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International (MSCI) World Index is an unmanaged index of global stock market performance, including the United States, Canada, Europe, Australia, New Zealand, and the Far East. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Strategic Beta Global Equity Fund from November 1, 2015 to April 30, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 4.19 $ 7.87 $ 2.96 $ 2.96 Ending value (after expenses) $ 981.90 $ 978.40 $ 983.80 $ 983.80 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 4.27 $ 8.02 $ 3.02 $ 3.02 Ending value (after expenses) $ 1,020.64 $ 1,016.91 $ 1,021.88 $ 1,021.88 † Expenses are equal to the fund’s annualized expense ratio of .85% for Class A, 1.60% for Class C, .60% for Class I and .60% for Class Y, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS April 30, 2016 (Unaudited) Common Stocks - 98.9% Shares Value ($) Australia - 2.6% AGL Energy 267 3,701 Amcor 1,291 15,104 AMP 2,863 12,746 Aristocrat Leisure 155 1,177 ASX 106 3,520 AusNet Services 1,827 2,131 Bank of Queensland 83 708 Bendigo & Adelaide Bank 124 877 BHP Billiton 2,388 37,411 Boral 333 1,623 Brambles 597 5,659 Caltex Australia 486 11,944 Challenger 297 2,018 CIMIC Group 76 2,060 Coca-Cola Amatil 576 3,763 Cochlear 36 2,954 Commonwealth Bank of Australia 1,265 70,748 Computershare 191 1,466 CSL 174 13,883 Dexus Property Group 834 5,334 DUET Group 958 1,639 Flight Centre Travel Group 44 1,314 Fortescue Metals Group 4,897 12,487 Goodman Group 853 4,465 GPT Group 1,371 5,239 Harvey Norman Holdings 483 1,643 Incitec Pivot 1,642 4,013 LendLease Group 571 5,507 Macquarie Group 331 15,946 Medibank Private 3,045 7,259 Mirvac Group 1,820 2,585 Newcrest Mining 737 a 10,804 Oil Search 399 2,102 Orica 374 4,343 Platinum Asset Management 179 823 Qantas Airways 914 a 2,237 Ramsay Health Care 85 4,193 6 Common Stocks - 98.9% (continued) Shares Value ($) Australia - 2.6% (continued) REA Group 10 387 Rio Tinto 620 24,003 Scentre Group 2,183 7,778 SEEK 70 870 Sonic Healthcare 197 2,889 Stockland 2,363 7,845 Suncorp Group 1,992 18,899 Sydney Airport 643 3,328 Tabcorp Holdings 708 2,384 Tatts Group 673 1,928 Telstra 4,380 17,837 TPG Telecom 107 871 Treasury Wine Estates 370 2,619 Wesfarmers 1,293 41,908 Westfield 1,563 11,954 Westpac Banking 2,025 47,696 Woodside Petroleum 1,068 22,759 Woolworths 1,031 17,286 Austria - .1% ANDRITZ 85 4,764 Erste Group Bank 331 a 9,550 OMV 369 11,116 Voestalpine 142 5,127 Belgium - .4% Ageas 316 12,409 Colruyt 92 5,304 Delhaize Group 132 13,845 Groupe Bruxelles Lambert 87 7,675 KBC Groep 187 10,536 Proximus 223 7,491 Solvay 60 6,074 Telenet Group Holding 51 a 2,541 UCB 50 3,756 Umicore 74 3,692 Bermuda - .0% Norwegian Cruise Line Holdings 50 a 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Canada - 3.4% Agrium 100 8,617 Alimentation Couche Tard, Cl. B 400 17,534 Bank of Montreal 500 32,574 Barrick Gold 1,300 25,167 BCE 140 6,565 BlackBerry 400 a 2,825 Bombardier, Cl. B 3,600 a 5,423 Brookfield Asset Management, Cl. A 750 25,345 CAE 200 2,366 Cameco 400 5,005 Canadian Imperial Bank of Commerce 400 32,307 Canadian National Railway 500 30,788 Canadian Pacific Railway 100 14,428 Canadian Tire, Cl. A 100 10,893 CGI Group, Cl. A 100 a 4,568 CI Financial 100 2,214 Dollarama 100 7,210 Element Financial 200 2,244 EnCana 1,400 10,712 Finning International 200 3,555 Fortis 200 6,344 George Weston 100 8,678 Goldcorp 500 10,074 Great-West Lifeco 200 5,885 H&R Real Estate Investment Trust 100 1,747 Husky Energy 6 76 Industrial Alliance Insurance & Financial Services 100 3,324 Intact Financial 100 7,400 Inter Pipeline 200 4,277 Keyera 100 3,221 Kinross Gold 1,800 a 10,257 Linamar 100 4,330 Loblaw 100 5,518 Magna International 700 29,401 Methanex 100 3,497 Metro 400 13,386 Onex 200 12,406 Pembina Pipeline 100 3,004 Potash Corp of Saskatchewan 1,100 19,463 8 Common Stocks - 98.9% (continued) Shares Value ($) Canada - 3.4% (continued) Power Corporation of Canada 1,100 26,731 Power Financial 300 7,888 PrairieSky Royalty 100 2,106 Rogers Communications, Cl. B 400 15,557 Royal Bank of Canada 800 49,682 Saputo 200 6,288 Seven Generations Energy, Cl. A 100 a 1,761 Shaw Communications, Cl. B 200 3,701 SNC-Lavalin Group 200 7,525 Sun Life Financial 700 23,878 Suncor Energy 168 4,931 Teck Resources, Cl. B 1,000 12,242 TELUS 200 6,341 The Jean Coutu Group, Cl. A 100 1,521 Thomson Reuters 400 16,463 Toronto-Dominion Bank 900 40,061 Tourmaline Oil 100 a 2,307 TransCanada 800 33,219 Turquoise Hill Resources 100 a 299 Valeant Pharmaceuticals International 100 a 3,334 China - .0% Yangzijiang Shipbuilding Holdings 1,900 Denmark - .5% Charles Hansen Holding 38 2,357 Coloplast, Cl. B 41 3,076 Danske Bank 143 4,027 DSV 263 11,076 ISS 197 7,484 Novo Nordisk, Cl. B 915 51,132 Novozymes, Cl. B 100 4,795 Pandora 55 7,153 TDC 1,245 6,375 Vestas Wind Systems 139 9,953 William Demant Holding 12 a 1,234 Finland - .4% Elisa 166 6,203 Fortum 457 6,894 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Finland - .4% (continued) Kone, Cl. B 246 11,231 Metso 205 4,932 Neste 207 6,647 Nokian Renkaat 136 5,011 Orion, Cl. B 110 3,839 Sampo, Cl. A 200 8,739 Stora Enso, Cl. R 930 8,129 UPM-Kymmene 788 15,081 Wartsila 70 3,004 France - 4.2% Aeroports de Paris 14 1,763 Air Liquide 153 17,367 Airbus Group 844 52,816 Altice, Cl. A 374 a 5,660 Altice, Cl. B 111 a 1,691 Arkema 53 4,235 Atos 82 7,317 AXA 3,364 84,876 BNP Paribas 534 28,300 Bollore 449 1,780 Bouygues 508 16,909 Bureau Veritas 123 2,917 Cap Gemini 121 11,304 Casino Guichard Perrachon 57 3,393 Christian Dior 77 13,498 Cie Generale des Etablissements Michelin 117 12,218 CNP Assurances 404 6,898 Dassault Systemes 25 1,956 Electricite de France 430 6,183 Eurazeo 69 4,861 Eutelsat Communications 159 4,932 Fonciere Des Regions 13 1,231 Gecina 27 3,900 Groupe Eurotunnel 197 2,521 Hermes International 7 2,489 Iliad 6 1,309 Imerys 30 2,221 Ingenico Group 19 2,242 10 Common Stocks - 98.9% (continued) Shares Value ($) France - 4.2% (continued) JCDecaux 34 1,503 Klepierre 74 3,491 Lagardere 215 5,708 Legrand 136 7,751 LVMH Moet Hennessy Louis Vuitton 164 27,196 Natixis 355 1,961 Numericable - SFR 104 3,406 Orange 4,258 70,709 Peugeot 1,310 a 21,100 Renault 343 33,132 Safran 151 10,410 Sanofi 538 44,447 SCOR 304 10,336 Societe BIC 23 3,261 Societe Generale 693 27,211 Sodexo 96 9,707 Suez Environnement 480 8,853 Technip 119 7,006 Thales 105 9,083 Total 1,636 82,730 Unibail-Rodamco 43 11,526 Valeo 105 16,615 Veolia Environnement 1,094 26,888 Vinci 841 62,909 Wendel 37 4,271 Germany - 4.9% adidas 217 27,982 Allianz 555 94,131 Axel Springer 26 1,454 BASF 810 66,966 Bayer 339 39,119 Bayerische Motoren Werke 487 44,853 Beiersdorf 36 3,228 Brenntag 144 8,455 Commerzbank 545 5,088 Continental 116 25,479 Daimler 1,591 110,458 Deutsche Boerse 155 12,716 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Germany - 4.9% (continued) Deutsche Lufthansa 1,190 18,475 Deutsche Post 1,227 35,995 Deutsche Telekom 3,891 68,042 Deutsche Wohnen-BR 76 2,327 E.ON 5,400 55,695 Evonik Industries 220 6,966 Fraport Frankfurt Airport Services Worldwide 37 2,242 Fresenius & Co. 311 22,636 Fresenius Medical Care & Co. 88 7,633 Hannover Rueck 102 11,622 HeidelbergCement 133 11,825 Henkel & Co. 45 4,571 HUGO BOSS 31 1,976 Infineon Technologies 603 8,574 Kabel Deutschland Holding 5 584 LANXESS 115 6,009 Linde 77 11,767 Merck 64 6,009 METRO 343 10,908 Muenchener Rueckversicherungs 259 48,046 OSRAM Licht 83 4,337 ProSiebenSat.1 Media 282 14,381 RWE 3,288 a 49,069 SAP 305 23,858 Siemens 483 50,410 Symrise 49 3,244 Telefonica Deutschland Holding 281 1,429 ThyssenKrupp 392 9,117 TUI 815 11,811 United Internet 49 2,390 Vonovia 57 1,919 Hong Kong - 1.0% AIA Group 5,200 31,110 ASM Pacific Technology 200 1,443 BOC Hong Kong Holdings 2,000 5,973 Cheung Kong Property Holdings 3,684 25,162 CK Hutchison Holdings 2,184 26,118 CLP Holdings 2,000 18,480 12 Common Stocks - 98.9% (continued) Shares Value ($) Hong Kong - 1.0% (continued) First Pacific 2,000 1,267 Hang Seng Bank 300 5,435 HK Electric Investments 2,000 b 1,799 HKT Trust 2,000 2,890 Hong Kong & China Gas 2,200 4,080 Hongkong Land Holdings 400 2,535 Kerry Properties 1,000 2,722 Li & Fung 6,000 3,712 Link 1,000 6,057 NWS Holdings 1,000 1,520 PCCW 8,000 5,414 Sino Land 2,000 3,135 Sun Hung Kai Properties 1,000 12,529 Swire Properties 400 1,037 Techtronic Industries 1,000 3,739 WH Group 12,000 a,b 9,675 Wharf Holdings 1,000 5,413 Wheelock & Co. 1,000 4,627 Yue Yuen Industrial Holdings 500 1,815 Ireland - .3% Bank of Ireland 3,006 a 911 CRH 841 24,396 Eaton 200 12,654 Kerry Group, Cl. A 47 4,153 Mallinckrodt 50 a 3,126 Ryanair Holdings, ADR 23 1,862 Willis Towers Watson 68 8,493 Israel - .3% Bank Leumi Le-Israel 883 a 3,235 Bezeq The Israeli Telecommunication 3,943 8,384 Check Point Software Technologies 50 a 4,144 Delek Group 11 1,940 NICE Systems 36 2,286 Teva Pharmaceutical Industries 549 30,253 Italy - 1.1% Assicurazioni Generali 2,423 37,036 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Italy - 1.1% (continued) Atlantia 324 9,033 Enel 9,255 42,006 EXOR 681 25,686 Fiat Chrysler Automobiles 4,469 35,987 Finmeccanica 455 a 5,756 Intesa Sanpaolo 3,428 9,530 Luxottica Group 80 4,384 Mediobanca 66 544 Prysmian 359 8,479 Saipem 384 a 184 Snam 3,275 20,041 Terna Rete Elettrica Nazionale 2,091 11,818 UnipolSai 712 1,659 Japan - 9.3% Aeon 1,100 16,282 AEON Mall 100 1,376 Ajinomoto 1,000 23,213 Alfresa Holdings 400 7,605 Alps Electric 200 3,409 Amada Holdings 400 3,959 ANA Holdings 2,000 5,594 Aozora Bank 2,000 7,091 Asahi Glass 1,000 5,804 Asahi Group Holdings 200 6,383 Asahi Kasei 1,000 6,770 Astellas Pharma 1,200 16,193 Bandai Namco Holdings 200 4,241 Brother Industries 300 3,416 Casio Computer 200 3,776 Central Japan Railway 200 35,029 Chubu Electric Power 1,300 17,020 Chugoku Electric Power 400 5,140 Citizen Holdings 300 1,677 Concordia Financial Group 1,000 a 4,816 Credit Saison 100 1,830 Dai Nippon Printing 1,000 9,321 Daicel 300 3,686 Dai-ichi Life Insurance 2,300 27,396 14 Common Stocks - 98.9% (continued) Shares Value ($) Japan - 9.3% (continued) Daiichi Sankyo 400 9,368 Daikin Industries 200 15,750 Daito Trust Construction 100 14,211 Daiwa House Industry 700 18,494 Daiwa Securities Group 1,000 5,748 Dentsu 100 5,032 East Japan Railway 300 26,546 Eisai 100 6,172 Fuji Electric 1,000 4,206 Fuji Heavy Industries 700 22,993 FUJIFILM Holdings 500 20,462 Fujitsu 4,000 13,910 Fukuoka Financial Group 1,000 3,363 GungHo Online Entertainment 300 770 Hakuhodo DY Holdings 300 3,393 Hankyu Hanshin Holdings 1,000 6,299 Hino Motors 300 2,876 Hitachi 5,000 22,633 Hitachi Chemical 100 1,669 Hitachi Construction Machinery 100 1,563 Hitachi Metals 200 2,013 Hokuhoku Financial Group 1,000 1,252 Hokuriku Electric Power 200 2,602 Honda Motor 1,300 34,545 Hoya 300 11,422 Hulic 100 976 Idemitsu Kosan 300 6,331 IHI 1,000 2,109 Iida Group Holdings 100 1,865 Isetan Mitsukoshi Holdings 500 5,300 Isuzu Motors 600 6,387 ITOCHU 2,000 25,200 Itochu Techno-Solutions 100 1,953 J Front Retailing 300 3,592 Japan Airlines 100 3,618 Japan Exchange Group 200 2,972 Japan Post Holdings 200 2,672 Japan Tobacco 500 20,481 JFE Holdings 1,000 13,655 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Japan - 9.3% (continued) JTEKT 300 3,767 JX Holdings 5,900 24,888 Kajima 1,000 6,212 Kansai Electric Power 1,200 a 10,594 Kansai Paint 100 1,726 Kao 300 16,468 Kawasaki Heavy Industries 1,000 2,756 KDDI 1,900 54,044 Kintetsu Group Holdings 2,000 8,200 Kirin Holdings 900 13,074 Kobe Steel 5,000 4,721 Koito Manufacturing 100 4,302 Konami Holdings 100 3,136 Konica Minolta 600 5,203 Kubota 1,000 14,608 Kuraray 300 3,792 Kurita Water Industries 100 2,395 Kyushu Electric Power 700 6,987 LIXIL Group 300 6,260 Marubeni 2,900 15,226 Marui Group 100 1,513 Mazda Motor 1,200 18,144 Medipal Holdings 500 7,878 MEIJI Holdings 100 7,809 Mitsubishi Chemical Holdings 4,500 23,225 Mitsubishi Electric 2,000 21,107 Mitsubishi Gas Chemical 1,000 5,435 Mitsubishi Heavy Industries 3,000 10,479 Mitsubishi Materials 2,000 6,255 Mitsubishi Motors 800 3,210 Mitsubishi Tanabe Pharma 100 1,792 Mitsubishi UFJ Financial Group 7,500 34,199 Mitsubishi UFJ Lease & Finance 700 3,018 Mitsui Chemicals 2,000 6,561 Mizuho Financial Group 24,000 35,677 MS&AD Insurance Group Holdings 600 15,605 Murata Manufacturing 100 12,931 Nabtesco 100 2,250 Nagoya Railroad 1,000 5,075 16 Common Stocks - 98.9% (continued) Shares Value ($) Japan - 9.3% (continued) NEC 4,000 9,635 NEXON 100 1,474 NHK Spring 300 2,640 Nidec 100 7,232 Nikon 300 4,417 Nippon Express 1,000 4,563 Nippon Paint Holdings 100 2,606 Nippon Steel & Sumitomo Metal 1,000 20,519 Nippon Telegraph & Telephone 1,700 75,256 Nissan Motor 4,000 35,607 Nisshin Seifun Group 120 1,957 Nitto Denko 100 5,343 NOK 100 1,641 Nomura Holdings 2,000 8,401 Nomura Real Estate Holdings 200 3,612 Nomura Research Institute 10 351 NSK 500 4,318 NTT Data 100 5,198 NTT DOCOMO 1,700 40,113 NTT Urban Development 100 937 Obayashi 1,000 9,885 Oji Holdings 1,000 4,048 Olympus 100 3,866 Omron 100 3,157 ORIX 1,500 20,920 Osaka Gas 3,000 10,781 Otsuka Holdings 200 7,796 Panasonic 2,800 24,678 Park24 100 2,815 Rakuten 300 3,255 Recruit Holdings 100 3,095 Resona Holdings 2,600 9,097 Ricoh 900 9,189 Santen Pharmaceutical 200 2,859 SBI Holdings 200 2,039 Secom 100 7,637 Seibu Holdings 100 2,107 Seiko Epson 300 4,905 Sekisui Chemical 500 6,221 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Japan - 9.3% (continued) Sekisui House 900 15,535 Seven Bank 300 1,274 Shimizu 1,000 8,883 Shin-Etsu Chemical 200 11,100 Shinsei Bank 1,000 1,386 Shionogi & Co. 100 5,083 Shiseido 300 6,700 Showa Shell Sekiyu 300 3,100 SoftBank Group 700 36,819 Sompo Japan Nipponkoa Holdings 400 10,379 Sony 1,000 24,310 Sony Financial Holdings 200 2,455 Stanley Electric 100 2,036 Sumitomo Chemical 3,000 13,386 Sumitomo Dainippon Pharma 100 1,279 Sumitomo Heavy Industries 1,000 4,150 Sumitomo Rubber Industries 300 4,542 Suruga Bank 100 1,939 Suzuken 230 7,820 Suzuki Motor 700 18,887 T&D Holdings 700 6,672 Taiheiyo Cement 2,000 5,239 Taisei 1,000 6,808 Taiyo Nippon Sanso 200 1,929 TDK 200 11,605 Teijin 2,000 7,091 Terumo 100 3,813 Toho 100 2,550 Toho Gas 1,000 6,830 Tohoku Electric Power 900 11,472 Tokio Marine Holdings 700 22,579 Tokyo Electric Power Co. Holdings 5,900 a 31,219 Tokyo Electron 100 6,606 Tokyo Gas 4,000 17,543 Tokyo Tatemono 100 1,293 Tokyu 1,000 8,588 Tokyu Fudosan Holdings 700 4,687 TonenGeneral Sekiyu 1,000 9,476 Toppan Printing 1,000 8,556 18 Common Stocks - 98.9% (continued) Shares Value ($) Japan - 9.3% (continued) Toray Industries 2,000 16,694 TOTO 100 3,398 Toyo Seikan Group Holdings 100 1,951 Toyo Suisan Kaisha 100 3,533 Toyoda Gosei 100 1,825 Toyota Industries 100 4,305 Toyota Tsusho 500 11,167 Unicharm 100 2,059 USS 100 1,582 West Japan Railway 200 12,038 Yahoo! Japan 500 2,234 Yamada Denki 1,300 6,504 Yamaha 100 2,878 Yaskawa Electric 200 2,323 Yokogawa Electric 200 2,164 Luxembourg - .0% RTL Group 58 4,852 SES 139 3,794 Macau - .0% Sands China 2,400 Netherlands - 1.5% AerCap Holdings 200 a 8,002 Akzo Nobel 219 15,541 Boskalis Westminster 45 1,877 Core Laboratories 50 6,683 Ferrari 446 a 20,203 Heineken 149 13,970 Heineken Holding 147 12,139 ING Groep 2,094 25,680 Koninklijke Ahold 2,488 54,177 Koninklijke DSM 111 6,817 Koninklijke Philips 856 23,536 Koninklijke Vopak 65 3,534 Mylan 300 a 12,513 NN Group 402 13,936 NXP Semiconductors 117 a 9,978 Randstad Holding 227 12,200 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Netherlands - 1.5% (continued) RELX 289 4,852 Unilever 649 28,524 Wolters Kluwer 358 13,635 New Zealand - .1% Auckland International Airport 304 1,304 Contact Energy 164 582 Fletcher Building 601 3,494 Meridian Energy 1,530 2,824 Ryman Healthcare 74 461 Spark New Zealand 2,738 7,084 Norway - .3% DNB 413 5,288 Gjensidige Forsikring 160 2,742 Norsk Hydro 1,155 5,022 Orkla 806 7,043 Statoil 1,240 21,805 Telenor 1,097 18,796 Yara International 183 7,324 Portugal - .2% Banco Comercial Portugues, Cl. R 8,557 a 380 Energias de Portugal 5,147 18,307 Galp Energia 507 6,992 Jeronimo Martins 400 6,552 Singapore - .4% Ascendas Real Estate Investment Trust 800 1,460 CapitaLand 1,200 2,767 CapitaLand Commercial Trust 1,200 1,273 CapitaLand Mall Trust 1,100 1,691 City Developments 200 1,237 ComfortDelGro 1,900 4,075 Flextronics International 1,850 a 22,477 Global Logistic Properties 300 426 Jardine Cycle & Carriage 100 2,862 Noble Group 24,100 a 8,172 Sembcorp Industries 800 1,702 20 Common Stocks - 98.9% (continued) Shares Value ($) Singapore - .4% (continued) Singapore Airlines 500 4,270 Singapore Exchange 300 1,675 Singapore Telecommunications 6,000 17,176 StarHub 600 1,472 Wilmar International 1,700 4,673 South Africa - .0% Mondi 470 Spain - .9% ACS Actividades de Construccion y Servicios 680 22,522 Aena 32 a,b 4,572 Amadeus IT Holding, Cl. A 190 8,664 Banco Bilbao Vizcaya Argentaria 1,584 10,907 Banco de Sabadell 1,366 2,624 Bankia 1,309 1,222 Bankinter 143 1,094 Distribuidora Internacional de Alimentacion 1,191 a 6,628 Enagas 257 7,838 Endesa 513 10,787 Ferrovial 203 4,385 Gas Natural SDG 489 10,159 Grifols 78 1,699 Iberdrola 4,704 33,457 Inditex 390 12,535 Mapfre 1,605 4,078 Red Electrica 68 6,077 Repsol 1,667 22,002 Zardoya Otis 67 713 Sweden - .8% Alfa Laval 163 2,568 Assa Abloy, Cl. B 346 7,251 Atlas Copco, Cl. A 405 10,471 Atlas Copco, Cl. B 235 5,660 Boliden 298 5,190 Electrolux, Ser. B 320 9,297 Hennes & Mauritz, Cl. B 422 14,994 Hexagon, Cl. B 61 2,428 ICA Gruppen 39 1,283 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Sweden - .8% (continued) Industrivarden, Cl. C 62 1,130 Investment AB Kinnevik, Cl. B 96 2,757 Investor, Cl. B 142 5,203 Sandvik 786 8,072 Securitas, Cl. B 700 11,047 Skanska, Cl. B 371 8,155 Svenska Cellulosa, Cl. B 618 19,453 Swedbank, Cl. A 431 9,290 Swedish Match 277 8,783 Telia 3,516 16,766 Switzerland - 2.7% Actelion 94 a 15,197 Adecco 243 15,656 Baloise Holding 61 7,553 Coca-Cola HBC-CDI 186 a 3,812 EMS-Chemie Holding 3 1,485 Galenica 2 a 2,925 Geberit 15 5,763 Givaudan 5 9,856 Julius Baer Group 49 a 2,097 Kuehne + Nagel International 79 a 11,388 Lonza Group 43 a 7,159 Nestle 1,669 124,265 Pargesa Holding-BR 46 3,189 Partners Group Holding 5 2,057 Roche Holding 524 132,542 Schindler Holding 19 3,488 Schindler Holding-PC 42 7,654 SGS 3 6,606 Sika-BR 1 4,258 Sonova Holding 16 2,139 Swatch Group 15 1,001 Swatch Group-BR 10 3,419 Swiss Life Holding 50 a 12,628 Swiss Prime Site 39 a 3,415 Swiss Re 465 41,282 Swisscom 26 13,194 Syngenta 34 13,705 22 Common Stocks - 98.9% (continued) Shares Value ($) Switzerland - 2.7% (continued) Transocean 1,537 16,663 UBS Group 2,845 49,125 United Kingdom - 6.9% 3i Group 528 3,665 Aberdeen Asset Management 609 2,673 Admiral Group 107 2,908 Aggreko 316 5,035 Amec Foster Wheeler 389 2,826 ArcelorMittal 2,963 16,784 ARM Holdings 198 2,719 Ashtead Group 501 6,669 Aviva 3,929 24,919 BAE Systems 3,623 25,315 Barratt Developments 756 5,895 BHP Billiton 1,570 21,431 British American Tobacco 1,410 86,048 British Land 318 3,349 BT Group 7,820 50,811 Bunzl 255 7,612 Burberry Group 292 5,067 Capita 372 5,452 Carnival 107 5,327 Centrica 4,457 15,563 Compass Group 1,627 29,035 Croda International 62 a 2,731 Delphi Automotive 410 30,188 Diageo 973 26,289 Direct Line Insurance Group 1,891 10,024 Dixons Carphone 603 3,756 easyJet 227 4,892 Ensco, Cl. A 300 3,588 Experian 497 9,109 G4S 2,227 6,149 GKN 1,592 6,473 GlaxoSmithKline 3,681 78,375 Glencore 16,571 a 39,867 Hammerson 282 2,413 Hargreaves Lansdown 61 1,151 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) United Kingdom - 6.9% (continued) ICAP 348 2,388 IMI 257 3,523 Imperial Brands 1,231 66,813 Inmarsat 260 3,528 InterContinental Hotels Group 101 4,039 International Consolidated Airlines Group 1,159 8,923 Intertek Group 132 6,295 Intu Properties 163 726 Investec 432 3,315 ITV 2,861 9,436 J Sainsbury 2,639 11,151 Johnson Matthey 236 9,983 Kingfisher 2,346 12,498 Land Securities Group 243 4,029 Legal & General Group 3,486 11,411 Liberty Global, Cl. A 200 a Liberty Global, Ser. C 450 a LyondellBasell Industries, Cl. A 560 Marks & Spencer Group 2,322 Meggitt 360 Merlin Entertainments 257 b Michael Kors Holdings 150 a National Grid 4,414 Next 131 9,751 Nielsen Holdings 150 7,821 Old Mutual 8,218 22,376 Persimmon 150 4,363 Petrofac 310 3,845 Provident Financial 63 2,689 Prudential 2,342 46,331 Reckitt Benckiser Group 322 31,259 RELX 388 6,874 Rexam 1,153 10,537 Rio Tinto 1,830 61,471 Royal Bank of Scotland Group 347 a 1,171 Royal Mail 1,170 8,345 RSA Insurance Group 868 5,842 Sage Group 863 7,483 Schroders 52 1,916 24 Common Stocks - 98.9% (continued) Shares Value ($) United Kingdom - 6.9% (continued) Segro 616 3,766 Severn Trent 264 8,602 Shire 163 10,176 Sky 824 11,325 Smiths Group 212 3,443 Sports Direct International 131 a 740 SSE 1,525 33,712 St. James's Place 177 2,250 Standard Life 1,730 8,271 Taylor Wimpey 2,472 6,673 Unilever 511 22,915 United Utilities Group 429 5,897 Vodafone Group 21,154 68,410 Whitbread 76 4,310 William Hill 462 2,114 WM Morrison Supermarkets 4,344 12,150 Wolseley 203 11,366 WPP 1,027 24,008 United States - 56.6% 3M 560 93,733 Abbott Laboratories 650 25,285 AbbVie 1,270 77,470 Accenture, Cl. A 520 58,718 Activision Blizzard 410 14,133 ADT 460 19,311 AES 1,200 13,392 Aetna 420 47,153 Affiliated Managers Group 50 a 8,516 Aflac 360 24,829 AGCO 100 5,347 Agilent Technologies 150 6,138 AGL Resources 50 3,293 Air Products & Chemicals 150 21,883 Airgas 50 7,122 Akamai Technologies 50 a 2,550 Allergan 36 a 7,796 Alliance Data Systems 50 a 10,165 Allstate 520 33,826 25 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) United States - 56.6% (continued) Ally Financial 660 a 11,755 Alphabet, Cl. A 50 a 35,394 Alphabet, Cl. C 50 a 34,650 Altria Group 1,560 97,828 Amazon.com 100 a 65,959 American Capital Agency 100 c 1,837 American Express 810 52,998 American Tower 50 c 5,244 American Water Works 50 3,638 Ameriprise Financial 260 24,934 AmerisourceBergen 770 65,527 AMETEK 50 2,405 Amgen 370 58,571 Amphenol, Cl. A 100 5,583 Analog Devices 100 5,632 Annaly Capital Management 750 c 7,815 Antero Resources 50 a 1,415 Anthem 270 38,008 Aon 310 32,587 Apache 500 27,200 Apple 5,040 472,450 Applied Materials 600 12,282 ARAMARK 300 10,053 Arch Capital Group 50 a 3,525 Archer-Daniels-Midland 820 32,751 Arrow Electronics 200 a 12,420 Ashland 50 5,580 Assurant 50 4,229 AT&T 6,525 253,300 Automatic Data Processing 210 18,572 AutoNation 200 a 10,130 Avery Dennison 100 7,261 Avnet 350 14,392 Axis Capital Holdings 100 5,327 Ball 160 11,421 Bank of America 3,600 52,416 Baxalta 150 6,292 Baxter International 350 15,477 BB&T 300 10,614 26 Common Stocks - 98.9% (continued) Shares Value ($) United States - 56.6% (continued) Becton Dickinson & Co. 50 8,063 Bed Bath & Beyond 310 14,638 Berkshire Hathaway, Cl. B 560 a 81,469 Best Buy 820 26,306 Biogen 100 a 27,499 BlackRock 100 35,633 Boeing 920 124,016 BorgWarner 200 7,184 Boston Properties 50 c 6,443 Boston Scientific 300 a 6,576 Bristol-Myers Squibb 460 33,203 Broadcom 3 353 Brown-Forman, Cl. B 50 4,816 C.R. Bard 50 10,608 CA 400 11,864 Cablevision Systems, Cl. A 150 5,009 Calpine 750 a 11,835 Campbell Soup 200 12,342 Capital One Financial 250 18,097 Cardinal Health 960 75,322 Carnival 250 12,262 CBRE Group, Cl. A 210 a 6,222 CBS, Cl. B 650 36,341 CDK Global 50 2,379 CDW 250 9,625 Celanese, Ser. A 100 7,070 Centene 250 a 15,490 CenterPoint Energy 310 6,649 CenturyLink 1,660 51,377 CH Robinson Worldwide 210 14,904 Charles Schwab 300 8,523 Chesapeake Energy 2,950 a 20,266 Chubb 256 30,172 Church & Dwight 50 4,635 Cigna 160 22,166 Cincinnati Financial 50 3,301 Cintas 100 8,978 Cisco Systems 2,500 68,725 CIT Group 100 3,457 27 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) United States - 56.6% (continued) Citigroup 1,350 62,478 Citizens Financial Group 250 5,712 Citrix Systems 150 a 12,276 Clorox 100 12,523 CMS Energy 260 10,577 Coach 200 8,054 Coca-Cola 1,490 66,752 Coca-Cola Enterprises 310 16,269 Cognizant Technology Solutions, Cl. A 200 a 11,674 Colgate-Palmolive 460 32,623 Columbia Pipeline Group 110 2,818 Comcast, Cl. A 2,340 142,178 Comerica 100 4,440 Constellation Brands, Cl. A 50 7,803 Corning 1,220 22,777 Costco Wholesale 460 68,140 Crown Holdings 200 a 10,592 CSX 520 14,180 CVS Health 850 85,425 D.R. Horton 100 3,006 Danaher 150 14,512 Deere & Co. 260 21,869 Delta Air Lines 360 15,001 DENTSPLY SIRONA 50 2,980 Devon Energy 460 15,953 Dick's Sporting Goods 100 4,634 Digital Realty Trust 50 c 4,399 Discover Financial Services 310 17,444 Discovery Communications, Cl. A 100 a 2,731 Discovery Communications, Cl. C 110 a 2,946 DISH Network, Cl. A 100 a 4,929 Dollar General 300 24,573 Dominion Resources 250 17,867 Dover 200 13,140 Dow Chemical 1,380 72,602 Dr. Pepper Snapple Group 160 14,546 DTE Energy 100 8,916 Dun & Bradstreet 50 5,521 E*TRADE Financial 100 a 2,518 28 Common Stocks - 98.9% (continued) Shares Value ($) United States - 56.6% (continued) E.I. du Pont de Nemours & Co. 800 52,728 Eastman Chemical 100 7,638 Eaton Vance 100 3,453 eBay 900 a 21,987 Ecolab 150 17,247 Electronic Arts 150 a 9,277 Emerson Electric 660 36,056 Endo International 50 a 1,350 Envision Healthcare Holdings 150 a 3,395 EOG Resources 160 13,219 Equifax 50 6,012 Estee Lauder, Cl. A 150 14,380 Everest Re Group 50 9,245 Exelon 1,000 35,090 Expedia 100 11,577 Expeditors International of Washington 250 12,402 Express Scripts Holding 700 a 51,611 Exxon Mobil 3,220 284,648 F5 Networks 50 a 5,238 Facebook, Cl. A 210 a 24,692 Fastenal 150 7,018 Fidelity National Information Services 260 17,108 FirstEnergy 500 16,295 Fiserv 150 a 14,658 FLIR Systems 100 3,021 Flowserve 100 4,881 Fluor 310 16,945 FMC Technologies 150 a 4,574 FNF Group 200 6,380 Foot Locker 200 12,288 Ford Motor 6,820 92,479 Fortune Brands Home & Security 100 5,541 Franklin Resources 360 13,442 GameStop, Cl. A 310 10,168 Gap 460 10,663 General Dynamics 310 43,561 General Electric 100 3,075 General Mills 510 31,283 General Motors 2,400 76,320 29 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) United States - 56.6% (continued) Genuine Parts 100 9,597 Gilead Sciences 820 72,332 Global Payments 50 3,609 Goodyear Tire & Rubber 600 17,382 H&R Block 210 4,250 Hanesbrands 150 4,355 Harley-Davidson 250 11,957 Harman International Industries 50 3,838 Hartford Financial Services Group 310 13,758 Hasbro 100 8,464 HCA Holdings 510 a 41,116 Helmerich & Payne 50 3,306 Henry Schein 50 a 8,435 Hershey 100 9,311 Hertz Global Holdings 300 a 2,778 Hilton Worldwide Holdings 200 4,410 HollyFrontier 350 12,460 Hologic 50 a 1,680 Home Depot 1,450 194,140 Honeywell International 410 46,851 Hormel Foods 200 7,710 Host Hotels & Resorts 500 c 7,910 HP 3,540 43,436 Huntington Bancshares 200 2,012 Illinois Tool Works 410 42,853 IMS Health Holdings 100 a 2,664 Ingersoll-Rand 310 20,317 Intel 5,410 163,815 Intercontinental Exchange 50 12,001 International Business Machines 1,080 157,615 International Flavors & Fragrances 50 5,973 International Paper 400 17,308 Interpublic Group of Companies 550 12,617 Intuit 250 25,222 Invesco 410 12,714 Iron Mountain 124 c 4,530 J.B. Hunt Transport Services 50 4,144 J.M. Smucker 50 6,349 Johnson & Johnson 1,300 145,704 30 Common Stocks - 98.9% (continued) Shares Value ($) United States - 56.6% (continued) Jones Lang LaSalle 50 5,758 JPMorgan Chase & Co. 2,800 176,960 Juniper Networks 410 9,594 Kimberly-Clark 260 32,549 Kimco Realty 150 c 4,218 KLA-Tencor 150 10,491 Kohl's 310 13,733 Kroger 2,180 77,150 L Brands 110 8,612 Laboratory Corporation of America Holdings 50 a 6,266 Lam Research 150 11,460 Las Vegas Sands 300 13,545 Lear 200 23,026 Legg Mason 150 4,817 Leggett & Platt 150 7,393 Lennar, Cl. A 50 2,266 Liberty Interactive, Cl. A 700 a 18,340 Liberty Property Trust 50 c 1,745 Lincoln National 360 15,642 Linear Technology 100 4,448 LKQ 200 a 6,410 Lockheed Martin 210 48,800 Loews 300 11,904 Lowe's 1,550 117,831 Lululemon Athletica 50 a 3,278 Macerich 50 c 3,804 Macy's 510 20,191 Manpowergroup 160 12,325 Marathon Oil 1,250 17,612 Marathon Petroleum 1,220 47,678 Marriott International, Cl. A 260 18,223 Marsh & McLennan Cos. 460 29,049 Marvell Technology Group 750 7,485 Masco 310 9,520 MasterCard, Cl. A 410 39,766 Mattel 350 10,881 Maxim Integrated Products 150 5,358 McCormick & Co. 50 4,689 McDonald's 900 113,841 31 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) United States - 56.6% (continued) McKesson 560 93,979 Mead Johnson Nutrition 100 8,715 MEDNAX 50 a 3,565 Merck & Co. 1,240 68,002 MetLife 660 29,766 MGM Resorts International 300 a 6,390 Microchip Technology 100 4,859 Micron Technology 1,720 a 18,490 Microsoft 3,130 156,093 Mondelez International, Cl. A 1,250 53,700 Monsanto 460 43,093 Morgan Stanley 660 17,860 Mosaic 300 8,397 Motorola Solutions 260 19,549 Murphy Oil 410 14,653 Nasdaq 50 3,086 National Oilwell Varco 310 11,172 Navient 700 9,569 NetApp 510 12,056 New York Community Bancorp 300 4,509 Newell Rubbermaid 203 9,249 News Corp., Cl. A 250 3,105 NextEra Energy 200 23,516 NIKE, Cl. B 720 42,437 Northern Trust 100 7,108 Northrop Grumman 160 33,002 NRG Energy 400 6,040 Nuance Communications 150 a 2,577 Nucor 600 29,868 NVIDIA 400 14,212 Oceaneering International 100 3,665 Omnicom Group 360 29,869 ONEOK 550 19,882 Oracle 1,340 53,412 O'Reilly Automotive 100 a 26,268 PACCAR 310 18,262 Packaging Corporation of America 100 6,488 Parker-Hannifin 150 17,403 Paychex 160 8,339 32 Common Stocks - 98.9% (continued) Shares Value ($) United States - 56.6% (continued) PayPal Holdings 150 5,877 Pentair 250 14,520 People's United Financial 200 3,100 PepsiCo 1,040 107,078 Perrigo 50 4,834 Pfizer 3,300 107,943 PG&E 200 11,640 Phillips 66 1,070 87,858 Pinnacle West Capital 100 7,265 Plains GP Holdings, Cl. A 550 5,445 PNC Financial Services Group 250 21,945 Polaris Industries 50 4,894 PPG Industries 200 22,078 PPL 350 13,174 Praxair 200 23,492 Principal Financial Group 210 8,963 Procter & Gamble 1,400 112,168 Progressive 420 13,692 Prologis 100 c 4,541 Prudential Financial 360 27,950 Public Service Enterprise Group 400 18,452 Public Storage 50 c 12,240 PulteGroup 250 4,598 PVH 50 4,780 Qorvo 50 a 2,252 Quanta Services 500 a 11,860 Quest Diagnostics 150 11,275 Quintiles Transnational Holdings 50 a 3,454 Ralph Lauren 50 4,661 Raymond James Financial 50 2,609 Raytheon 260 32,851 Realogy Holdings 100 a 3,574 Red Hat 50 a 3,669 Regency Centers 50 c 3,685 Regions Financial 900 8,442 RenaissanceRe Holdings 50 5,546 ResMed 100 5,580 Reynolds American 192 9,523 Robert Half International 150 5,746 33 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) United States - 56.6% (continued) Rockwell Automation 50 5,673 Rockwell Collins 50 4,410 Ross Stores 370 21,009 Royal Caribbean Cruises 50 3,870 S&P Global 110 11,753 Sabre 100 2,895 salesforce.com 50 a 3,790 SanDisk 100 7,513 SCANA 100 6,869 Schlumberger 934 75,038 Scripps Networks Interactive, Cl. A 100 6,235 Seagate Technology 810 17,634 Sealed Air 250 11,840 SEI Investments 50 2,404 Sempra Energy 150 15,502 Sensata Technologies Holding 50 a 1,884 Sherwin-Williams 100 28,731 Simon Property Group 100 c 20,117 Sirius XM Holdings 2,500 a 9,875 Skyworks Solutions 100 6,682 Snap-on 50 7,964 Southern 400 20,040 Southwest Airlines 200 8,922 Spectra Energy 510 15,948 Sprint 850 a 2,916 St. Jude Medical 160 12,192 Stanley Black & Decker 150 16,788 Starbucks 650 36,549 Starwood Hotels & Resorts Worldwide 150 c 12,282 Stryker 100 10,901 SunTrust Banks 150 6,261 Synchrony Financial 350 a 10,699 T. Rowe Price Group 160 12,046 Target 1,250 99,375 TD Ameritrade Holding 100 2,983 TE Connectivity 210 12,491 TEGNA 350 8,176 Tesoro 260 20,719 Texas Instruments 1,130 64,455 34 Common Stocks - 98.9% (continued) Shares Value ($) United States - 56.6% (continued) Textron 310 11,991 The TJX Companies 370 28,053 Thermo Fisher Scientific 50 7,212 Tiffany & Co. 50 3,568 Time Warner 830 62,366 Time Warner Cable 160 33,938 Toll Brothers 100 a 2,730 Total System Services 50 2,557 Tractor Supply 100 9,466 Travelers 520 57,148 Trimble Navigation 50 a 1,198 Twenty-First Century Fox, Cl. A 1,870 56,586 Twenty-First Century Fox, Cl. B 660 19,879 Twitter 50 a 731 Tyco International 260 10,015 Tyson Foods, Cl. A 420 27,644 U.S. Bancorp 700 29,883 UDR 50 c 1,746 Union Pacific 820 71,529 United Continental Holdings 100 a 4,581 United Parcel Service, Cl. B 760 79,853 United Rentals 200 a 13,386 United Technologies 400 41,748 United Therapeutics 50 a 5,260 UnitedHealth Group 670 88,226 Universal Health Services, Cl. B 50 6,684 Unum Group 250 8,552 Valero Energy 1,430 84,184 Vantiv, Cl. A 50 a 2,727 Varian Medical Systems 50 a 4,059 VeriSign 100 a 8,640 Verisk Analytics 50 a 3,879 Verizon Communications 5,380 274,057 VF 110 6,935 Viacom, Cl. B 660 26,994 Visa, Cl. A 490 37,848 Vornado Realty Trust 100 c 9,573 Voya Financial 150 4,871 W.W. Grainger 50 11,726 35 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) United States - 56.6% (continued) Wabtec 50 4,147 Walgreens Boots Alliance 600 47,568 Wal-Mart Stores 2,330 155,807 Walt Disney 1,190 122,879 Waste Management 610 35,862 Waters 50 a 6,508 Weatherford International 900 a 7,317 WEC Energy Group 160 9,314 Wells Fargo & Co. 2,350 117,453 Welltower 100 c 6,942 Western Union 670 13,400 Westlake Chemical 50 2,510 Weyerhaeuser 380 c 12,206 Whirlpool 100 17,414 WhiteWave Foods, Cl. A 50 a 2,011 Whiting Petroleum 100 a 1,200 Wyndham Worldwide 200 14,190 Xerox 740 7,104 Xilinx 100 4,308 XL Group 360 11,783 Xylem 100 4,178 Yum! Brands 310 24,664 Zimmer Biomet Holdings 50 5,788 Zoetis 150 7,054 Total Common Stocks (cost $19,412,862) Preferred Stocks - .1% Germany - .1% Bayerische Motoren Werke 71 5,641 Fuchs Petrolub 44 1,885 Henkel & Co. 78 8,908 (cost $16,755 ) 36 Other Investment - .5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $108,934) 108,934 d Total Investments (cost $19,538,551) 99.5% Cash and Receivables (Net) .5% Net Assets 100.0% ADR—American Depository Receipt BR—Bearer Certificate PC—Participation Certificate REIT—Real Estate Investment Trust a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2016, these securities were valued at $17,670 or .09% of net assets. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Financials 16.4 Consumer Discretionary 16.2 Industrials 11.7 Information Technology 11.3 Consumer Staples 10.3 Health Care 10.0 Materials 6.6 Telecommunication Services 6.2 Energy 5.9 Utilities 4.4 Money Market Investment .5 † Based on net assets. See notes to financial statements. 37 STATEMENT OF ASSETS AND LIABILITIES April 30, 2016 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 19,429,617 19,334,198 Affiliated issuers 108,934 108,934 Cash 1,232 Cash denominated in foreign currency 63,662 65,093 Dividends and interest receivable 60,270 Prepaid expenses 21,264 19,590,991 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 14,933 Accrued expenses 43,080 58,013 Net Assets ($) 19,532,978 Composition of Net Assets ($): Paid-in capital 20,001,654 Accumulated undistributed investment income—net 125,547 Accumulated net realized gain (loss) on investments (501,832) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (92,391) Net Assets ($) 19,532,978 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 100,302 98,482 19,236,544 97,650 Shares Outstanding 8,226 8,105 1,576,000 8,000 Net Asset Value Per Share ($) See notes to financial statements. 38 STATEMENT OF OPERATIONS Six Months Ended April 30, 2016 (Unaudited) Investment Income ($): Income: Cash dividends (net of $12,746 foreign taxes withheld at source): Unaffiliated issuers 250,570 Affiliated issuers 161 Interest 436 Total Income 251,167 Expenses: Management fee—Note 3(a) 42,647 Custodian fees—Note 3(c) 50,004 Professional fees 48,560 Registration fees 25,124 Trustees’ fees and expenses—Note 3(d) 4,495 Prospectus and shareholders’ reports 3,275 Shareholder servicing costs—Note 3(c) 429 Distribution fees—Note 3(b) 358 Loan commitment fees—Note 2 115 Miscellaneous 39,789 Total Expenses 214,796 Less—reduction in expenses due to undertaking—Note 3(a) (157,361) Less—reduction in fees due to earnings credits—Note 3(c) (2) Net Expenses 57,433 Investment Income—Net 193,734 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (430,668) Net realized gain (loss) on forward foreign currency exchange contracts (3,812) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (88,071) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 39 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2016 (Unaudited) Year Ended October 31, 2015 Operations ($): Investment income—net 193,734 386,509 Net realized gain (loss) on investments (434,480) (75,469) Net unrealized appreciation (depreciation) on investments (88,071) 77,381 Net Increase (Decrease) in Net Assets Resulting from Operations 388,421 Dividends to Shareholders from ($): Investment income—net: Class A (1,669) (464) Class C (891) (340) Class I (371,936) (99,288) Class Y (1,888) (504) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 500 11,738 Dividends reinvested: Class A 46 - Class C 12 4 Cost of shares redeemed: Class A - (8,765) Increase (Decrease) in Net Assets from Beneficial Interest Transactions 558 2,977 Total Increase (Decrease) in Net Assets 290,802 Net Assets ($): Beginning of Period 20,237,621 19,946,819 End of Period 19,532,978 20,237,621 Undistributed investment income—net 125,547 308,197 Capital Share Transactions (Shares): Class A Shares sold 41 908 Shares issued for dividends reinvested 4 - Shares redeemed - (727) Net Increase (Decrease) in Shares Outstanding 45 181 Class C Shares issued for dividends reinvested 1 1 See notes to financial statements. 40 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2016 Year Ended October 31, Class A Shares (Unaudited) 2015 2014 a Per Share Data ($): Net asset value, beginning of period 12.62 12.46 12.50 Investment Operations: Investment income—net b .11 .21 .01 Net realized and unrealized gain (loss) on investments (.34) .01 (.05) Total from Investment Operations (.23) .22 (.04) Distributions: Dividends from investment income—net (.20) (.06) - Net asset value, end of period 12.19 12.62 12.46 Total Return (%) c (1.81) d 1.75 (.32) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.71 e 2.17 5.60 e Ratio of net expenses to average net assets .85 e .85 .85 e Ratio of net investment income to average net assets 1.80 e 1.67 .82 e Portfolio Turnover Rate 26.35 d 26.85 .01 d Net Assets, end of period ($ x 1,000) 100 103 100 a From September 15, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 41 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2016 Year Ended October 31, Class C Shares (Unaudited) 2015 2014 a Per Share Data ($): Net asset value, beginning of period 12.53 12.45 12.50 Investment Operations: Investment income—net b .06 .12 .00 c Net realized and unrealized gain (loss) on investments (.33) .00 c (.05) Total from Investment Operations (.27) .12 (.05) Distributions: Dividends from investment income—net (.11) (.04) - Net asset value, end of period 12.15 12.53 12.45 Total Return (%) d (2.16) e .98 (.40) e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 3.39 f 2.95 6.34 f Ratio of net expenses to average net assets 1.60 f 1.60 1.60 f Ratio of net investment income to average net assets 1.05 f .91 .06 f Portfolio Turnover Rate 26.35 e 26.85 .01 e Net Assets, end of period ($ x 1,000) 98 102 101 a From September 15, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. 42 Six Months Ended April 30, 2016 Year Ended October 31, Class I Shares (Unaudited) 2015 2014 a Per Share Data ($): Net asset value, beginning of period 12.65 12.47 12.50 Investment Operations: Investment income—net b .12 .24 .02 Net realized and unrealized gain (loss) on investments (.32) .00 c (.05) Total from Investment Operations (.20) .24 (.03) Distributions: Dividends from investment income—net (.24) (.06) - Net asset value, end of period 12.21 12.65 12.47 Total Return (%) (1.62) d 1.95 (.24) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.26 e 1.80 5.03 e Ratio of net expenses to average net assets .60 e .60 .60 e Ratio of net investment income to average net assets 2.05 e 1.91 1.07 e Portfolio Turnover Rate 26.35 d 26.85 .01 d Net Assets, end of period ($ x 1,000) 19,237 19,932 19,647 a From September 15, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Amount represents less than $.01 per share. d Not annualized. e Annualized. See notes to financial statements. 43 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2016 Year Ended October 31, Class Y Shares (Unaudited) 2015 2014 a Per Share Data ($): Net asset value, beginning of period 12.65 12.47 12.50 Investment Operations: Investment income—net b .12 .24 .02 Net realized and unrealized gain (loss) on investments (.32) .00 c (.05) Total from Investment Operations (.20) .24 (.03) Distributions: Dividends from investment income—net (.24) (.06) - Net asset value, end of period 12.21 12.65 12.47 Total Return (%) (1.62) d 1.95 (.24) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.26 e 1.80 5.03 e Ratio of net expenses to average net assets .60 e .60 .60 e Ratio of net investment income to average net assets 2.05 e 1.91 1.07 e Portfolio Turnover Rate 26.35 d 26.85 .01 d Net Assets, end of period ($ x 1,000) 98 101 100 a From September 15, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Amount represents less than $.01 per share. d Not annualized. e Annualized. See notes to financial statements. 44 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Strategic Beta Global Equity Fund (the “fund”) is a separate diversified series of Dreyfus Opportunity Funds (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series, including the fund. The fund’s investment objective is to seek long-term capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Mellon Capital Management Corporation (“Mellon Capital”), a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of April 30, 2016, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 8,000 Class A, 8,000 Class C, and all of the outstanding Class I and Class Y shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive 45 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: 46 Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. 47 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2016 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 11,154,427 - - Equity Securities - Foreign Common Stocks † 107,981 8,055,356 †† - Equity Securities - Foreign Preferred Stocks † - 16,434 †† - Mutual Funds 108,934 - - † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. See note above for additional information. At October 31, 2015, no exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy pursuant to the fund’s fair valuation procedures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses 48 on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2016 were as follows: Affiliated Investment Company Value 10/31/2015 ($) Purchases ($) Sales ($) Value 4/30/2016 ($) Net Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 437,200 285,498 613,764 108,934 .5 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable 49 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2016, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2016, the fund did not incur any interest or penalties. Each tax year in the two-year period ended October 31, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses for an unlimited period. Furthermore, capital loss carryovers retain their character as either short-term or long-term capital losses. The fund has an unused capital loss carryover of $67,351 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2015. The fund has $30 of long-term capital losses and $67,321 of short-term capital losses which can carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2015 was as follows: ordinary income $100,596. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $555 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to January 11, 2016, the unsecured credit facility with Citibank, N.A. was $480 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2016, the fund did not borrow under the Facilities. 50 NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .45% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from November 1, 2015 through March 1, 2017, to waive receipt of its fees and/or assume the direct expenses of the fund, so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .60% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $157,361 during the period ended April 30, 2016. Pursuant to a sub-investment advisory agreement between Dreyfus and Mellon Capital, Mellon Capital serves as the fund’s sub-investment adviser responsible for the day-to-day management of the fund’s portfolio. Dreyfus pays the sub-investment adviser a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Dreyfus has obtained an exemptive order from the SEC (the “Order”), upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more sub-investment advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder approval. The Order also allows the fund to disclose the sub-investment advisory fee paid by Dreyfus to any unaffiliated sub-investment adviser in the aggregate with other unaffiliated sub-investment advisers in documents filed with the SEC and provided to shareholders. In addition, pursuant to the Order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a sub-investment adviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-investment adviser and recommend the hiring, termination, and replacement of any sub-investment adviser to the Board. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2016, Class C shares were charged $358 pursuant to the Distribution Plan. 51 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2016 , Class A and Class C shares were charged $122 and $119, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2016, the fund was charged $75 for transfer agency services and $5 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $2. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2016, the fund was charged $50,004 pursuant to the custody agreement. During the period ended April 30, 2016, the fund was charged $4,997 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $7,200, Distribution Plan fees $60, Shareholder Services Plan fees $41, custodian fees $32,290, Chief Compliance Officer fees $3,208 and transfer agency fees $228, which are offset against an expense reimbursement currently in effect in the amount of $28,094. 52 (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended April 30, 2016, amounted to $5,044,894 and $5,025,560, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its over-the-counter (“OTC”) derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Each type of derivative instrument that was held by the fund during the period ended April 30, 2016 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on 53 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. At April 30, 2016, there were no forward contracts outstanding. The following summarizes the average market value of derivatives outstanding during the period ended April 30, 2016 : Average Market Value ($) Forward contracts 23,417 At April 30, 2016, accumulated net unrealized depreciation on investments was $95,419, consisting of $1,418,342 gross unrealized appreciation and $1,513,761 gross unrealized depreciation. At April 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 54 NOTES 55 NOTES 56 NOTES 57 For More Information Dreyfus Strategic Beta Global Equity Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Sub-Investment Adviser Mellon Capital Management Corporation 50 Fremont Street, Suite 3900 San Francisco, CA 94105 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: Class A: DBGAX Class C: DBGCX Class I: DBGIX Class Y: DBGYX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 6336SA0416 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Opportunity Funds By: /s/ Bradley J.
